Fi|| in this information to identify your case:

United States Bankruptcy Court for the:

District of Kansas

Case number (lfknown): | q ` l D\ \L%/Chapteryou are filing under:

Chaptar?
El chap\em
|;l Chapter12
\:l Chapter13

 

 

Official Form 101

El Cheok if this is an
amended filing

Vo|untary Petition for lndividuals Filing for Bankruptcy 12/11

 

The bankruptcy forms use you and Debtor1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,"
the answer would he yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.'

m ldentify Yourself

1. Your full name

Wn`te the name that is on your
government-issued picture
identification (for examp|e,
your drivers license or
passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

 

About Debtor 1: Ahout Debtor 2 {Spousa Only ln a Jolnt Base‘,l:
Vanessa

First name First name

G.

Middle name Middle name

Dodd

Last name Last name

Sufflx (Sr.l Jr., lll l|l)

Sufflx (Sr., Jr.. ||, l||)

 

2. A|| other names you
have used in the last 8

 

 

 

 

 

 

 

 

 

 

First name First name
years
|nc|ude your married O|- Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
yourSocial Security XXX _ XX _ -i- -7_ _1 i- XXX " XX " __- _ _ _-
number or federal OR OR
individual Taxpayer 9
ldentif'lcation number 9 XX " XX __ ___ _ _ XX _ XX __ _ _ _
(lT|N)
Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 1

Case 19-10114 Doc# 1 Filed 01/28/19 Page 1 of 63

Debtor 1

 

Erst Nama Middle Name

Last Name

Case number miami

 

4. Any business names
and Employer
identification Numbers
(EiN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor1:

m l have not used any business names or E|Ns.

About Debtor 2 (Spouse Oniy in a Joint Case):

n l have not used any business names or E|Ns.

 

Business name

Business name

 

Business name

Business name

H_

M_`

 

5. Where you live

2426 Norih Parkwood Street

 

if Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

Wichita KS 67220

City State Z|P Code Ciiy State ZlP Code
Sedgwick

County County

if your mailing address ls different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

_ if Debtor 2's mailing address is different from

yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State Z|P Code Clty State ZlP Code
6. Why you are choosing Check one.' Check one.'

this district to file for
bankruptcy

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

cl i have another reason. Expiain.
(See 28 U.s.c. § 1408.)

 

 

 

 

n Over the last 180 days before filing this petition,
l have lived in this distn`ct longer than in any
other district.

m l have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

thcial Form 101

Vo|untary Petition for individuals Filing for Bankruptcy

page 2

Case 19-10114 Doc# 1 Filed 01/28/19 Page 2 of 63

 

Debtor 1 Case number cir mmi
F|riu Niirrie Middie Nsiim Last Name

m Tell the Court About Your Bankruptcy Case

l 7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy(Fonn 2010)). Aiso, go to the top of page 1 and check the appropriate box.
are choosing to file
under m Chapter7

l El Chapter 11
Cl Chapter 12
n Chapter 13

s. How you will pay the fee El l will pay the entire fee when | file my petition. P|ease check with the cierk’s office in your
local court for more details about how you may pay. Typicaiiy, if you are paying the fee
yourselfl you may pay with cashl cashier's check, or money order. if your attorney is
submitting your payment on your behalfl your attorney may pay with a credit card or check
with a pre-printed address.

Cl | need to pay the fee in installments if you choose this option, sign and attach the
App/ication for individuals to Pay The Filing Fee in /nsta//ments (Officiai Form 103A).

m | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your feel and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Ofiiciai Form 1035) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for m NO
bankruptcy within the
last 8 year-sp cl Yes. District When Case number
MM/ DD/YYYY
l District When Case number
l iviivi/ Do /YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy m No
cases pending or being
filed by a spouse Who is n Yes. Debtor Relationshipto you
not ming this ca_se with District When Case number, if known
you, or by a business MM / DD /YYYY
j partner, or by an
; affiliate?
Debtor Relationship to you
District When Case numberl if known
MM / DD /YYYY
11- D° _V°u rent your n No. Go to line 12.
res'den°e? m Yes. Has your landlord obtained an evictionjudgment against you?
Ei No. Go to line 12.
cl Ves. Fi|i out Initial StatementAbout an Eviction JudgmentAgainst You (Form 101A) and file it as
part of this bankruptcy petition.
Officia| Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 3

Case 19-10114 Doc# 1 Filed 01/28/19 Page 3 of 63

Debtor 1

Case number glrimuwm

 

l=lrni Name Middle Name

ta:! Nair¢=

m Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any fuil- or part-time

business?

A sole proprietorship is a

l business you operate as an
individuai, and is not a

LLC.

if you have more than one
sole proprietorship, use a

i separate sheet and attach it

to this petition.

separate legal entity such as
a corporation, partnership, or

m No. Go to Part 4.

n Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State Z|P Code

Check the appropriate box to describe your business:

n Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
m Stockbroker(as defined in 11 U.S.C. § 101(53A))

\;l Commodity Broker (as defined in 11 U.S.C. § 101(6))

\;l None of the above

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and

are you a small business

debtor?

l

l For a definition of small
business debtor, see

l 11 u.s.c. § 101(51|:)).

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statementl and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

m No. l am not filing under Chapter11.

n No. l am filing under Chapter11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Cl Yes. i am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat

of imminent and
identifiable hazard to

public health or safety?

Or do you own any
property that needs
immediate attention?

i
y For example, do you own
|
l
l

perishable goods, or livestock
that must be fed, or a building

that needs urgent repairs?

Official Form 101

m No
m Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZlP Code
Vo|untary Petition for individuals Filing for Bankruptcy page 4

Case 19-10114 Doc# 1 Filed 01/28/19 Page 4 of 63

Debtor 1

 

F'w:ii Name Middle Name Last Name

m Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (rrr<nswni

 

- 15. Tell the court whether

 

 

you have received a
briefing about credit
counseling.

The law requires that you

f About Debtor1:

You must check one.'

w l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a

receive a briehng about credit certificate of completion_

counseling before you file for

bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee

you paidl and your creditors

can begin collection activities

again.

Official Form 101

Atfach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, buti do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petitionl
you MUST file a copy of the certificate and payment
planl if any.

n l certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver ofthe
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefingl why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisned with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n i am not required to receive a briefing about
credit counseling because of:

El |ncapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phonel or
through the intemet, even after l
reasonably tried to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

n i received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Atfach a copy of the certificate and the payment
planl if anyl that you developed with the agency.

n i received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, buti do not have a
certificate of completion.

Within 14 days after you Hle this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

l;l | certify that l asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 130-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcyl and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

ifthe court is satisned with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do sol your case
may be dismissed.

Any extension ofthe 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl l am not required to receive a briefing about

credit counseling because of:

Cl |ncapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in personl by phone, or
through the intei'netl even after l
reasonably tried to do so.

\;l Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Filing for Bankruptcy page 5

Case 19-10114 Doc# 1 Filed 01/28/19 Page 5 of 63

 

m Answer These Questions for Reporting Purposes

Debtor1

 

Flri=l Ni\rnn

Middle Namu

Last Name

Case number premium

 

16. What kind of debts do

you have?

16a. Are your debts primarily consumer debts? Consumerdebts are denned in 11 U.S.C. § 101(8)
as “lncurred by an individual primarily for a personai, familyl or household purpose.”

El No. co to line 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

El No.eotolino1eo.
El Yes. Go to line 17.

~

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under

Chapter 7?

Do you estimate that after
any exempt property is

n No. i am not filing under Chapter 7. Go to line 18.

m ¥es. l am Hling under Chapter ?. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds Will be available to distribute to unsecured creditors?

 

 

_ excluded and m No
l administrative expenses
are paid that funds will be n Yes
available for distribution
| to unsecured creditors?
ia. How many creditors do m 1-49 l;l 1,000-5,000 El 25,001-50,000
you estimate fhafyOu El 50-99 El 5,001-10,000 El 50.001-100.000
°We? Ci 100-199 El 10,001-25,000 El ivlore than 100,000
E| 200-999
19. How much do you El $o_$so,ooo El $1.000,001-$10 million El $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

§

 

l For you

Official Form 101

il $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

El $0-$50.000

Zl $50,001-$100,000
Ei $100,001-$500,000
El $500,001-$1 million

El $10,000,001-$50 million
Cl $50,000,001-$100 million
U $100,000,001-$500 million

El $1,000,001-$10 million

E| $10,000,001-$50 million
El $50,000,001-$100 million
D $100,000,001-$500 million

El $1,000,000,001-$10 billion
El $10,000,000.001-$50 billion
El i\rlore than $50 billion

El $500,000,001-$1 billion

Cl $1,000,000,'001-$10 billion
ill $10,000,000,001-$50 billion
El lvlore than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct.

ifl have chosen to file under Chapter 7, i am aware that | may proceed, if eligiblel under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out

this document, i have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11l United States Code, specified in this petition.

l understand making a false statementl concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000. or imprisonment for up to 20 yearsl or both.
18 U.S.C. §§ 152. 1341, 1519l and 3571.

X M@¢W/)M€L X

Slgnature of Debtor 1 _

Executed on 0 ltd ' .»
N'lM t DD iYY

i
\~_:_v;_-_'_';;.-_~:~_‘_-_-_"'é'_ E: :;:: er : ": '_":-,=\e_'_'.¢-r_ :-n:“.:":' __:' l ;'g._;rn':r."'-_"::rrm‘.'.¥r= E=_*;-_':. : _'!.'.‘_‘.:' ':§s.“.~"-':. ‘.::::: :‘.'=_-_:'.:E __ .,

Vo|untary Petition for individuals Filing for Bankruptcy

 

Signafure of Debtor 2

Executed on

'-._.._¢""_r..... ._»_..m._-.._- _-....,

MM/ DD /YYYY

page 6

Case 19-10114 Doc# 1 Filed 01/28/19 Page 6 of 63

 

 

Debtor 1

 

First Name Middle Name

ff'_._ ' ' ' ’._`_“l-:"_"‘_"_ _ _ `:"'_'_ _‘:_:__‘:-'L‘-_?__: :‘ "
l

For your attorney, if you are
l represented by one

ll if you are not represented
by an attorney, you do not
need to file this page.

 

Official Form 101

Case 19-10114 Doc# 1 Filed 01/28/19 Page 7 of 63

Last Name

1-__-» LL_a-__.._i `_-;*__;_;: __,v__

 

X

Case number (rrinowni

 

i. the attorney forthe debtor(s) named in this petitionl declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7. 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapterfor which the person is eligible. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) andl in a case in which § 707(b)(4)(D) appliesl certify that l have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

*'T.__“_ _"_1 _~r_'__-_":“'-“__- ‘_.-,‘-' _"-""::" __ ‘_;` ‘_;'_~_`_ '__'*“-__-'- :_*"-':_:-_'."_1_'_ '_'r.

 

 

 

 

 

Date
Signature of Atiomey for Debtor MM /
Plinted name
Firm name
Number Street
City State ZlP Code

Contact phone

 

Emal| address

 

Bar number

 

' __j§*.._.._*§ _':;".;"."' . .._

State

Vo|untary Petition for individuals Filing for Bankruptcy

 

page 7

_t.'; a :'."_. .___'_-: . _ __"'::;=:.'.: ' . : .”:_.'_a_;_’.\_‘-'._r_' _ ,."

Debtor 1

Case number (rrr<nown)

 

First Name Middle Name Last Name

For you if you are filing this
bankruptcy without an

f‘ attorney
_z

. if you are represented by

 

an attorney, you do not
need to file this page.

....l..- ._...,...... _____._____.. ..._

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfuiiy. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technicall and a mistake or inaction may affect your rights. For examplel your case may be
dismissed because you did not file a required documentl pay a fee on time, attend a meeting or
hearingl or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
casel or you may lose protectionsl including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcyl you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case. such as destroying or hiding property, falsifying records, or iying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfu|, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorneyl the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successfull you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedurel and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

El No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incompletel you could be fined or imprisoned?

a No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
m No

n Yes. Name of Person
Atfach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119)

 

By signing herel l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and i am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property ifl do not properly handle the case.

 

x /roaba b iii x

Signature of Debtor 1 Signature of Debtor 2

 

 

 

 

 

Date 0 z § ‘?-Oi lily/7 Date
M t E| lYYYY MM/ DD/YYYY
Contact phone (316) 686"7891 Contact phone
Celi phone (316) 226-3432 Celi phone
Emaii address dnddvictor€i&@gmai|:com small address
Vo|untary Petition for individuals Filing for Bankruptcy page 8

Case 19-10114 Doc# 1 Filed 01/28/19 Page 8 of 63

’~" - -- '_"""-' "'___"'_"' '_' _."_'. _ _ 7 T._.'i._,'r.';;l'._ :i

 

Fil| in this information to identify your case:

 

Debtor1 Vanessa G Dodd

 

 

First Name Middle Nnmii Last Name
Debtor 2
(SPOUSS, if flilng) F|rstNama Middle Name LastName
United States Bankruptcy Court for the: District Of Kansas E

Case number

(ifl<nown) n Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs fo`r lndividuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About Your Marital Status and Where You Lived Before

 

§ 1. What is your current marital status?

d Mariied
Cl Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNo

El Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

    
 

bates oah`tora

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' 'Debtor1: _ : tes Debtor1 D:sibtor 2: _ _
l ' . il\rgd there lived thB'rB'
ame as e or ame as e tor1
[l s o bt 1 Cl s D b
i
= From From
. Number Street Number Street
i To To
l
City State ZlP Code City State Z|P Code
m Same as Debtor1 m Same as Debtor 1
l From From
Number Street Number Street
To To
|
!
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
' states and territories include Arizona, Californial ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and V\hsconsin.)

l MNO

n Yes. Make sure you fill out Schedule H.' Your Codebtors (Ofncial Form 106H).

§M .. tow _ __ _ m _

w Expiain the Sources of Your income

Official Form 107 Statement of Financla| Affairs for individuals Filing for Bankruptcy page 1

Case 19-10114 Doc# 1 Filed 01/28/19 Page 9 of 63

Debtor 1

Vanessa G Dodd

 

First Name

Middle Name

Last Name

Case number (rrknown)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fi|l in the total amount of income you received from ali jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor1.

El No
M Yes. Fiii in the details

mem

Sources oi' income _' '

' Bross income

n'¢i=.rw_z;`j: _

Sou rees of income

    

C'her`:i'c all |hal apply " _ `il:_ieiore deductions and Check ali |h_at apply. ibefore_:_ __ __
__-- B><i=lviilv`ns`r' _ excl'-riiliiri`s) - _-
- mr Wages. commissions, n Wages, commissionsl
From January1 of current year until bonuses ups $ 2,000_00 bonuses ups 5
the date you filed for bankruptcy: ' '
n Operating a business n Operating a business
. m Wages, commissions, a Wagesl commissions,
For last calendar year. bonuses tips s 25,000,00 bonuses, tips 5
(January 1 to December 31.2“9$¥§_) n Operating a business n Operating a business
F°r the calendar year before that: w Wages, commissions, m Wagesl commissions,
bonusesl tips s 25'000_00 bonuses, tips $

(January 1 to December 31.%7 n Operating a business n Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child suppoit; Social Securityl
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

MNO

El Yes. Fiil in the details

`i`:`iabic'i'rt

 

Sources of income
Descrlbe below.

Grossincornefron'l _
each source
. _(baiore deductions and
exclusions) '

    

From January1 of current year until _ 5
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31 ,2013 )
YYYY

 

 

 

For the calendar year before that:
(January1 to December 31 ,201 7 )
YYYY

 

 

 

Official Form 107 Statement of Financia| Affa|rs for individuals Filing for Bankruptcy page 2

Case 19-10114 Doc# 1 Filed 01/28/19 Page 10 of 63

Debtor1 Vanessa G Dodd Case number irriao»n;
Flrsl Name Middle Name Last Name

 

 

m List Certain Payments You Made Before You Filed for Bankruptcy

 

_ 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

l \:.i No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
“lncurred by an individual primarily for a personal, familyl or household purpose."

z During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $6,425* or more?
m No. Go to line 7.
l w Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligations, such as
, child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

§ * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

m Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
il During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $600 or more?

' g No. Go to line 7.

§ El Yes. List below each creditorto whom you paid a total of $600 or more and the total amount you paid that

§ creditor. Do not include payments for domestic support obligations, such as child support and
i alimony. Also, do not include payments to an attorney for this bankruptcy case.

:E:E Dates of

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ . titles-this ay:iii`:efitfor...
'i payment ' . -
!
' » $ $ El Morlgage
Creditor's Name
Cl car
Number Street n Credit card
n Loan repayment
. n Suppliers or vendors
City State zlP Code n Other
$ $ l;i rvlorigage
Creditors Name
'i m Car
l Number Street n Credit card
l
m Loan repayment
n Suppliers or vendors
city stale zip code El other
l
$ $ l;i lvlongage
§ Creditors Name
Cl car
Number Street m Credit card
n Loan repayment
n Suppliers or vendors
city slam zlP code n Other
Official Form 107 _Statement of Financia| Affairs for individuals Filing for Bankruptcy page 3

Case 19-10114 Doc# 1 Filed 01/28/19 Page 11 of 63

Vanessa G Dodd

First Name Middle Name

Debtor 1 Case number irrknown)

 

Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

l lnsiders include your relatives; any general paitners; relatives of any general paitners; partnerships of which you are a general partner;
corporations of which you are an ofhcer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

MNo

Cl Yes. List all payments to an insider.

 

 

 

 

 

 

Dates of To£eii amount Amount`you s__tii'i' 'Reascn for_thls::'payment
payment paid owe '. " iii
$ $
insiders Name
Number Street
.! Clty slate zlP code
§ $ $

 

 

insiders Name

 

Number Street

 

 

ZlP Code

 

City State

 

il 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

MNo

m Yes. List all payments that benefited an insider.

 

 

      

 

 

 

 

 

 

 

 

 

 

 

Dates of _:Totai amount _ii Amouniyou stili: :Reascn forttiis` payment j
”"""“°"-t :l‘.i'-?. if °"“'°. _=Biiiei-"rLiwrS_-ii_=i@_
insiders Name $ $
Number Street
. C|\y State ZlP Code
l _ _ ___ _ _ _____ _
$ $
insiders Name
Number Street
City _ .. _ state zl_P code

 

Official Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 4

Case 19-10114 Doc# 1 Filed 01/28/19 Page 12 of 63

Debtor1 Vanessa G Dodd
First Name Middle Name Last Name

Case number iiiiinownl

 

identify Lega| Actions, Repossessions, and Foreciosures

 

`| 9. Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorcesl collection suits, paternity actions, support or custody modificationsl
. and contract disputes

y MNo

Ei Yes Fiii in the details

   

 

 

 

 

 

 

 

 

 

 

§ disturb of the case ' _ Court or agency Status' fit the case
Case title __Cm_m Name n Pending
. m On appeal
‘~ l
' Number Sireel n Concluded
Case number
`Ciiy slate zlP Code
Case title own Nams n Pending
l
n On appeal
Number Street n Concluded
Case number
City State ZlP Code

 

 

l_ 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
` Check all that apply and fill in the details below.

Ei No. soto line 11,
n Yes. Fil| in the information below.

     

 

 

 

 

     

 

 

 

 

 

 

 

 

 

: D_es`crli`:o the property 5 -:D:eta Value ofthe property
_ ' $
l Credltors Name i
i ___i
| Number Sireel xpis:in.w_'hat' happened -
i;i Property was repossessed.
i;i Property was foreclosed,
l El Property was garnished.
i city stale zlP code El Property was attached, seized, or levied.
i Des`i:rthe the property : : Date Vail.ie di the property
§ i s
§ Credltors Name .
Number Street
l E>i.pialn what happened
cl Property was repossessed.
' cl Property was foreclosed.
' any State ZlP Code n Property was garnished.
- n Property Was attached, seized, or levied,
Of'ncial Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 5

Case 19-10114 Doc# 1 Filed 01/28/19 Page 13 of 63

 

Debtor1 Vanessa G Dodd Case number iiriiiimwii

 

 

F|rsl Name M|dd|e Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, lnc|uding a bank or financial Institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

El Yes. Fiii in the detaiis.

 

describe the action the creditor took - _Date actlori Amouni:
' was_taken

   

 

Credilor‘s Name

 

Number Street

 

 

 

C|ty Sia\e Z\P Code Last 4 digits of account number: XXXX-___

ll 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
l creditorsl a court-appointed receiver, a custodian, or another officia|?

| w NO
l m Yes

|W List Certain Gifts and Contributions
|

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

l MNO

cl Yes. Fi|| in the details for each gift.

rates yuu'_ga:v'e

sins with a total waive pr iri .
' : . -.e Bm.s

perri n ;

   

     

 

 

Person to Whom You Gave the G|ft

 

 

Number Street

 

C|ty State ZlP Code

Person's relationship to you

 

        

 

;|' more than $600 Date_s you gave _ Valr.ie

G_iris with literal :Evnlu`
" me gifts

parpersori

     

 

 

 

 

|
|
|
$
Person to Whom You Gave the G|ft
z

 

Number Street

 

 

. City State ZlF' Code

Person's relationship to you

 

Official Form 107 Statement of Financia| Affairs for individuals F|ling for Bankruptcy page 6

Case 19-10114 Doc# 1 Filed 01/28/19 Page 14 of 63

Debtor1 Vanessa G Dodd

F|rsl Name Middle Name Last Name

Case number iiri¢ii.»m

 

z
14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNo

m Yes. Fill in the details for each gift or contribution.

   

Gifts or contributions to charities Desi:r|be what yc:i::u contributed

 

 

 

 

 

 

 

 

Bate you n Value:
f thattotal _rnore than $BIJD contributed `
$
' Chan'ty's Name
i
l $
i
z Number Street
§ ciiy siaie zlP code `__ _ _ _ ________ _ ___ _______

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcyl did you lose anything because of theft, fire, other
disaster, or gambling?

MNO

Ei Yes. Fiii in the detaiis.

 

_\'l':a_|ua of prop' rty

Descri'b'e:: ny insurance coverage for the'ioss n
" ' inst

 

z nnsi:i-ihe' the prq__: ny you remand
how the loss occurred _ _ -

    

lnciucii_e ihe`ar`nc`iuni that insurance has paid_ Lisl_ p
claims `on iln_a 3_3 ot Schedi`iie_NB perty. `

 

  

      

 

 

mt Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

w No
El Yes. Fiii in the detaiis.

 

 

 

  
 

 

 

Date payment or Arriount of paying

 

 

 

 

 

 

 

transfer was
Person Who Was Paid ......... made '
Number Street | $

! $
City State ZlP Code
Emall or weoslie address
Person Who Made the Payment, if Noi You
thcial Form 107 Statement of Financ|a| Affairs for individuals Filing for Bankruptcy page 7

Case 19-10114 Doc# 1 Filed 01/28/19 Page 15 of 63

 

Debtor1 Vanessa G Dodd Case number (illmdwn)

 

 

 

 

 

 

 

First Nema Middle Name Last Name
Deecr|p `n and value of any property transferred ii ' Date payment or Amount ct ;
-- . ' - = . transfer was made _ payment
Person Who Was Paid
$
Number Street
$

 

 

 

City State ZlP Code

 

Eme|i or webslie address

 

 

Person Wl'le Made the Payment. if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

El Yes Fill in the details

bets P@_rmeri\ 5 .
transfer was
made

   

 

 

Person Who Was Paid ` n

 

 

Number Street `

 

city slate air-cada |

 

 

18. Within 2 years before you filed for bankruptcy, did you sel|, trade, or otherwise transfer any property to anyone, other than property
z transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement

w No

Ei Yes l=ill in the details

 

   

 

 

 

 

 

 

 

 

§
§ Descr ptierl and value ot_ prcperty" Deacribe any property or payments received Date__t`l_'anster`
§ transferred ` _ er__de_bts_patci_t_l_'l exchange ` ._ was made
j _ _ _ _ _ ______ __ ____ .:..-....'_ _ '. =_ _ .._ __|l ..
_ Person Who Recelved Transter \
l
i
§ Number Street
1 _ _ __ _ l

City Siaie ZlP Code ` l

_ __ _ _ _ __ _ ________ _ _ _ ...... l

| Person's relationship to you

Person Who Recelved Transfer `
f

Number Street

__________
'| city stale zlP code ` _ _ _ ___ _ _ _ _ _____ _ _ _
: Person's relationship to you
Official Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 8

Case 19-10114 Doc# 1 Filed 01/28/19 Page 16 of 63

  

 

Debtor1 Vanessa G Dodd

Case number (irl<newnl
Flrsr Name Middle Name Lirsi Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

m No
El Yes Fill in the details

 

Date_ transfer

Dee_c:rlption and value-gant title property transferred
' -` ` - was made._§.

     

Name of trust l

 

l
List Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefitl
closed, soid, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

mr No
\:l Yes. Fiii in the detai|s.
' Last 4 digits ol"accol.rnt number Type ct account o_r _' : Date`accol.ln_t was _ Las_t_ ba:i:anl:e before

instrument clpsed,sold.mo\te_ci,- closing transfer
or transferred `

 

 

 

Name of Financial institution

 

 

 

 

 

xxxx- _ El checking $
Number Street n Savings
a Money market
a Brokerage
City - State ZlP Code n uw?mther
XXXX- n Checking $
Name of Financial institution
n Savings
Number Street n Money market

cl Brokerage

 

m Other

 

City State ZiP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
q No
ill Yas Fill in the details

 

 

 

- Who else had access to iti? . n n Describe the contents __ lite you still
' __ have |t?
|
\:l No
Name of Financial institution Name m Yes

 

 

N'Llfrlhvr Sll'€€\ Number Street

 

 

city state zlP code `.
C|ty State ZlP Code |

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

Case 19-10114 Doc# 1 Filed 01/28/19 Page 17 of 63

 

Debtor 1 Vanessa G Dodd Case number {lrlt.-,awiii
i-'trct Narrln Middle Nmuc Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
El Yes Fill in the details

 

 

initio else has or had access to it? _Describe the contents __ Do you still
` __ - " ' have lt?
_ ` cl No
Name of Storage Faci|ity Name i n Yes
Number Street Number Street

 

CityState ZlP Code

 

¢ity _ State ZlP Code

m ldentify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? include any property you borrowed froml are storing for,
or hold in trust for someone.
No
Cl Yes Fill in the details

where lai"tiia §§aaa`rty? casal-tha the prapai-ty

   

 

Owner‘s Name $

 

Number Street

 

Number Street

 

 

 

 

Clty State ZiPCode
City State ZiPCode .__

m Give Details About Environmental information

l For the purpose of Part 10, the following definitions appiy:

l l Environmental law means any federai, state, or local statute or regulation concerning poliution, contamination, releases of
_ hazardous or toxic substances, wastes, or material into the air, iand, soi|, surface water, groundwater, or other medium,
l including statutes or regulations controlling the cleanup of these substances, wastes, or materia|.

 

 

l l Site means any location, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

n Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, poiiutant, contaminant, or similar term.

' Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

_ 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

l~ MNo

' El Yes Fill in the details

 

 

 

 

 

§ Go\iernrnentai uni_t_ _ . Erlvlrenl_'rlerrtai lani, i_f_yo_l._i i_tn`o`w it_ Date of notice
§ ___________ _ ____ _ __

_ |
| Name of site Guveii ' unit
.'
l Number Street Number Street

city state zlP code
city state zlP code

thcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-10114 Doc# 1 Filed 01/28/19 Page 18 of 63

Debtor1 Vanessa G Dodd

First Name Middle Name Last Name

Case number (lrknnwnl

 

25. Have you notified any governmental unit of any release of hazardous material?

l q No
' EI Yes Fill in the details

l Go\_lel_'nmental unit ` . Enlllronrllel'ltai law_,_ifyou know lt n . 'Daie of notice

 

 

 

Name of site Govemmenta| unit
Number Street Number Street
C|ty State ZlP Code

 

City State ZlP Code

l
26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

m No
EI Yes Fill in the details
Etatl.|s of the

 

 

 

_Court or agency case
Case title
Court Nilnlu n Pending
n On appeal
|| Number Strl:lzt l n Concluded
l Case number clly slate zchnde

l
m Give Details About Your Business or Conneci:ions to Any Business

 

ll 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
El A sole proprietor or self-employed in a tradel professionl or other activityl either full-time or part-time

n A member of a limited liability company (LLC) or limited liability partnership (LLP)

n A partner in a partnership

n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part12.
n Yes. Check all that apply above and fill i

   

_e details below for each _bu _in_ess. _ _
Employer identification number _ _
Do not include Social Security numberol".i_i'lh|.

 

ascribe the nature oi' the bus:ln _ :

 

 

 

 

Business Name

ElN: -

  

 

Number Street

 

Name of accountarltor bookkeeper _ bates business ex______ _

 

| From To
City State ZlP Code l

 

Descrlbe the nature of the business ii Employer identification number
Do not include Soclai Security number or |TlN.

 

Business Name _ _ _"' _=

!
]E|N:___-___________
Number Street ._ ............................ __ ____. z n

Name of accountant or bookkeeper Daiee business existed

 

 

 

From ___ To

 

 

City State ZlP Code

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

Case 19-10114 Doc# 1 Filed 01/28/19 Page 19 of 63

 

Debtor1 Vanessa G Dodd Case number (lrknown)

First Name Middle Name Lasl Name

 

 

Employer ldoiitllll:atlon number
Dl:l not include Soclei Security number or lTlN,

 

Describe the- nature of the business

 

Business Name

 

 

 

E|N: _ -___ _ __
b St Ei _ ' 'Z'E' ' _' __ _ '_"' ' ' __ _;EE= - _ :
Num er reel ' Name otacl:ol.lntantor bookkeeper = Dates business existed
_ . _ ................................. i
From ___ To

 

City State ZlP Code

 

28. Within 2 years before you filed for bankruptcy. did you give a financial statement to anyone about your business? include all financial
institutionsl creditorsl or other parties.

MNo

ill Yes Fill in the details below.

 

Date issued

 

Name Mlvll nn / YYYY

 

Number Street

 

 

City State ZlF Code

| have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing propertyI or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

X X

Signature of Debtor1 Signature of Debtor 2

 

Date Date

Did you attach additional pages to Your Statement of Financial Affairs forlndividuais Filing for Bankruptcy (Official Form 107)?

w No
l;l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

 

 

 

M No
l;l Yes. Name of person . Attach the Bankruptcy Petition Preparefs Notl'ce,
Dec/arat/'on, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 19-10114 Doc# 1 Filed 01/28/19 Page 20 of 63

Fiii in this information to identify your case and this filingt

Debtor1 Vanessa G.Dodd

First Name Middle Name Last Name

 

Debtor 2
(SpOLlSB, ifllllng) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Kansas

Case number

 

ill check ifthis is an
amended filing

 

 

Official Form 106A/B
Schedule AlB: Property 12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

m Describe Each Residence, Building, Land, or Other Reai Estate You Own or Have an interest in

 

j 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

n No. Go to Part 2.
m Yes. Where is the property?

What is the pr°perty? Check a" that app|y' Do not deduct se'c_l.irod'clalrna or exemptions Put

q Single-family home the ar_iii:_lurrt of any secured claims on Schedule D:

1_1_ 2426 NOl`lh Pal`l<WOOd Slil'€ell tj‘|,rsdiior_s_li_l{l_zo_::Havs Ciairr_is Soci_rr_od by Property

Street addressl if availablel or other description

 

El Duplex or multi-unit building

 

 

 

n COndOminile OF COODeiaiiV€ Current value of the Current value of the l
n Manufactured or mobile home entire Pl'°Perty? P°i`ii°n you °Wn? §
E| Land $ 125,000.00 $ 125,000.00
. . cl investment property
Wichita KS 67220 cl Timeshare Describe the nature of your ownership
Ciiy Si€ie ZlP Code n Other interest (such as fee simp|e, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Mor.tgage Loan Ho|der

 

 

Sedgwick n Debtor1 only
County l:l Debtor 2 only f n
l;l Debtor1 and Debtor 2 only check if this is community Property

; see instructions
l q At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number: `

l
l
l
l
z

if you own or have more than one, list here:

  
  

What is the property? Check all that apply.

' Do noi'dodl.lcl rn sxempllol'ls.' P'ul

 

   

 

 

 

 

 

n Sing|e_fami|y home § ins amount of y assur _ _cl his on Schedule D:
1-2' _ , El Duplex or multi-unit building .' amiqu W Have C;aiim .S ra=d by Pmperty`
Street address |f available, or other description _ _ _ --
n C°nd°m'nlum Oi' COOP€\'EUV€ Current value of the Current value of the
n Manufactured or mobile home entire Pl'°Pei'iy? P°i'ii°n you °Wn?
. n Land $ 5 l
, l;l investment property b h f `
§ . Descri et e nature o your ownership
l City State ZlP Code n T'meshare interest (such as fee simple, tenancy by
l n Other the entireties, or a life estate), if known.
|

 

Who has an interest in the property? Check one.
l;l Debtor1 only

 

County l;l Debtor 2 only
El Debtor1 and Debtor 2 only n Check if this is community property
l El At least one of the debtors and another (See instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Ofliciai Form 106A/B Schedule AlB: Property page 1
Case 19-10114 lDoc# 1 Filed 01/28/19 Page 21 of 63

Debtor1 Vanessa G.Dodd

Case number minimal

 

First Name Middle Name

1.3.

 

Street addressl if available, or other description

 

z
l
t
t

 

City State

 

County

 

m Describe Your Vehic|es

2. Add the dollar value of the portion you own for ali of your entries from Part1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... 9

 

_ Do not deduct secured claims or exemptions Put
li'l_e amouni cl any secured claims on _Sl`:lleduie D:
Crediiors |r‘i_"ilu Have Cialms Secured by Propedy. f

What is the property? Check ali that apply.
El Single-family home
El Duplex or multi-unit building

n Condominium or cooperative Current value of the Current value of the _

 

entire ro e ? ortion ou own?
Cl Manufactured or mobile horne p p ny p y
El Land 5 $ ;
l;l investment property z
n Timeshare Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
n Other the entiretiesl or a life estate), if known.

 

 

Who has an interest in the property? Check one.
El Debtor1 only

El Debtor 2 only

n Debtor 1 and Debtor 2 On|y

l;l At least one of the debtors and another

El Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

$ 125,000.00

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
-‘ you own that someone else drives. lf you lease a vehiclel also report it on Schedule G: Executory Contracts and Unexpl'red Leases.

El No
§ g Yes
z 3.1. Make: NiSSa
§
i Mode|: `Versa
' Year: 2018

Approxlmate mileage:

Other information:

12546

 

 

 

 

if you own or have more than one, describe here:

3.2_ lVlake:
Mode|:
Year:
Approxlmate mileage:

Other information:

 

 

 

 

Official Form 106A/B

3. Cars, vans, trucks, tractors, sport utility vehiclesl motorcycles

Wh° has an interest in the Pr°Pe"ty? Check °ne- Do nol_dedur:i.secllred cleln'ls_or exemptions Pui

the amount n_l any. secured ciaims_on Schedule D.'
m Debtor 1 amy `Credl'tors`ll"rl‘ho Have claims Secureo‘ by F’rc'.l_rl`erryl
l;l Debtor 2 only -`

l:l Debtor1 and Debtor 2 only
El At least one of the debtors and another

Current value of the Current value of the
entire property? portion you own?

El Check if this is community property (see $ 16'000'00 5 16’000'00

instructions)

 

Wh° has an interest in the Pr°Perty? Check °ne- .:-"'Do riot deduct.sacurac| claims or exampliol:ls,-:-Put

.' the amount oi any'a`scurad cie_l_rns on Schedule `D
n Debtor 1 On|y ' Credilors thl Have Glal'rrls S _:::urapi by Property
l;l Debtor 2 only `

l;l Debtor1 and Debtor 2 only

    

Current value of the Current value of the l;

 

. entire ro e ? ortion ou own? |

cl At least one of the debtors and another p p ny p y l

El Check if this is community property (see $ s '

instructions) §
Schedule AlB: Property page 2

Case 19-10114 Doc# 1 Filed 01/28/19 Page 22 of 63

Vanessa G.Dodd

 

Who has an lntarest in the property? Check cna

Debtor 1
First Name Middle Name Last Name
3.3, Make:
Moder; ft Debtor1 only
ij Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

Make:
Mode|:

3.4.

Year:
Approximate mileage:

Other information:

 

 

 

 

m Debtor1 and Debtor 2 only
n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debt0r2 only

cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Case number tillman-rn

Do not deduct secured claims or exemptions Fut
the amount crt-any Socur¢d olatms__on_`$c_heduie D,’
Credit‘ors Who Have Clalms Se_ou`reol by Propeny,

Current value of the Current value of the
entire property? portion you own?

the amount of ariy urud claims on Schedule
_t__}._'eo‘itor_`s Who_lf{a\ré Ciar`rrrs_§ecumd_by Prop_arl

    

 

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es.' Boats, trailers, motors, personal watercraft, fishing vesseis, snowmobiles, motorcycle accessories

m No
El Yes

4_1_ Make:
Mode|:
Year:

Other information:

 

 

 

 

if you own or have more than onel list here:

Make:
Mode|:

4.2.

Year:

Other information:

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ 9

Official Form 106A/B

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

l;l Debtor1 only

n Debtor 2 only

i;l Debtor1 and Debtor2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Schedule AlB: Property

Current value of the

'__Do not__ deduct secured claims or erie p_'tl_o_ns. Put_

Do not deduct secured claims or_ exemptions Put
the amount of any secured claims _on Schedule D:
Credilors _Who l-l'ay'o Clafrn`s $et‘:r_.r c_l by l='r`r:lpcrl't‘lrl

 

 

Current value of the l

entire property? portion you own? l

   

 

Current value of the
portion you own?

Current value of the
entire property?

5

 

page 3

Case 19-10114 Doc# 1 Filed 01/28/19 Page 23 of 63

Debtor1 VaneSSa G.Dodd Case number oanaqu
First Name Middle Name Last Name

m Describe Your Personal and Household ltems

ny legal or equitable interest in any ofthe following ltems?

 

 

 

` :__Current value of the

` portion you own?

'Do not deduct secured _r`:la'rms
or examptlo`i'ia_

       

 

6. Household goods and furnishings
Examp/es: lVlajor appliances, furniture, |inens, china, kitchenware

n No . _ _ _
m Yes_ Describe _________ Household furnishings, appliances, dishes, linens, decorative items, silvervvare, $ 2_000_00

 

   

7. E|ectronics

§ Examp/es.' Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
§ collections; electronic devices including cell phones, cameras, media players, games

§ n No
m Yes. Describe .......... Fiat Screen TV and Smart Phone 5 250.00

 

 

 

 

8. Collectlbies of value

l Examp/es.' Antiques and tigurines; paintings, printsl or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other coilections, memorabilia, coilectibles
' m No

El Yes. Describe .......... $

 

 

 

 

_ 9. Equipment for sports and hobbies

Examp/es.' Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry toois; musical instruments

m No __
n Yes. Describe.......... $

 

 

 

5 10. Firearms
Examp/es: Pistols, rifles, shotguns, ammunition, and related equipment

m No
l;l Yes. Describe .......... $

 

 

 

 

f 11.C|othes
Examp/es.' Everyday clothes, furs, leather coats, designer wear, shoes, accessories

L:l No
El Yes. Describe .......... C|othing Shoes COafS $ 250.00

 

 

 

 

12. Jewe|ry

Exampies: Everyday jewelryl costume jewelry, engagement rings, wedding ringsl heirioomjeweiry, Watches, gems,
gold, silver

El No -
m Yes. Describe .......... We*d-d_ing`R-ing“

13. Non-farm animals
Examp/es: Dogs. cats, birds, horses

m No
[] Yes. Describe .......... $

 

$ 200.00

 

 

 

 

 

14.Any other personal and household items you did not already iist, including any health aids you did not list

m No
\;l Yes. Give specific
information. .............

 

 

 

 

' 15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached

 

13,700,00
.............. -) $

 

 

l for Part 3. Write that number here .............................................................

Official Form 106A/B Schedule AlB: Property page 4
Case 19-10114 Doc# 1 Filed 01/28/19 Page 24 of 63

Debtor1 Vanessa G.Dodd
First Name Middle Name Last Name

m Describe Your Financial Assets

Do you own?-- ':r have any legal or equitable interest fn any of the following?

Case number rsrrmaw»l

 

Current value ofthe
portion you own?
Do not deduct secured claims

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions
16.Cash
Exampies.' Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
= m No
§
§ n YeS ................................................................................................................................................................ Cash: _______________________ $
§
' 17. Deposits of money
Examp/es.' Checking, savings, or other inanciai accounts; certificates of deposit; shares in credit unions, brokerage housesl
land other similar institutions. if you have multiple accounts with the same institution, list each.
\:l No
m Yes ..................... institution name:
l 17_1_ Checking account Flde|ity Bank Wichita $ 50.00
17.2. Checking account: $
17.3. Savings account $
17.4. Savings account $
17.5. Certincates of deposit $
17.6. Other financial account $
17.7. Other financial account: $
17.5. Other financial account: 3
17.9. Other financial account: $
i
l 18. Bonds, mutual funds, or publicly traded stocks
Examp/es.' Bond funds, investment accounts with brokerage tirms, money market accounts
' m No
l n Yes ................. institution or issuer name:
§ $
§
l
§ 19. Non-pub|icly traded stock and interests in incorporated and unincorporated businesses, including an interest in
i an LLC, partnership, and joint venture
' m No Name of entify: % of ownership:
El Yes. Give specihc O% %
information about
them .............. 0% %
0% %
Official Form 106A/B Schedule AlB: Property page 5

Case 19-10114 Doc# 1 Filed 01/28/19 Page 25 of 63

Debtor1 Vanessa G-Dodd Case number (irknown)

 

 

Flmt Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotr'ab/e instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mNo

El Yes. Give specific issuer name-'

information about
them .................... $

 

 

 

. 21. Retirement or pension accounts
Examp/es.' interests in |RA, ERiSA, Keogh, 401 (k)l 403(b)l thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
El Yes. List each
account separately. Type of account institution name:
401 (k) or similar plan: 3
Penslon plan: 5
lRA: s
Retirement account $
Keogh: $
. Addltlonal account $
§ Addltlonal account: $
§
§ 22.Security deposits and prepayments
. Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es: Agreements with iand|ords, prepaid rent, public utilities (e|ectric, gas. water)l telecommunications
companies, or others
m No
! n Yes .......................... institution name or individual:
Electrlo: $
Gas: $
Heat|ng oli: $
Security deposit on rental unlt: $
Prepaid rent: $
Telephone: $
Water: 5
Rented furniture: 5
Other: 5
§ 23.Annuities (A contract for a periodic payment of money to youl either for life or for a number of years)
§ m No
n Yes .......................... issuer name and description:
§ $
$
$
Official Form 106A/B Schedule AlB: Property page 6

Case 19-10114 Doc# 1 Filed 01/28/19 Page 26 of 63

Debtor1 Vanessa G.Dodd Case number{r:imam}

 

 

First Name Middle Name Last Name

, 24. interests in an education |RAl in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1). 529A(b), and 529(b)(1).

m No
n Yes ....................................

institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

mNo

El Yes. Give specific
information about them....

 

 

 

 

§ 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp/es: lnternet domain namesl websites, proceeds from royalties and licensing agreements

z

mNo

cl Yes. Give specific
information about them.._.

 

 

 

 

' 27. Licenses, franchises, and other general intangibles

Examp/es: Building permits, exclusive licensesl cooperative association holdingsl liquor licenses, professional licenses

mNo

n Yes. Give specific
information about them....

Money or property owed to you

' 28. Tax refunds owed to you

 

$

 

 

 

portion you`own?
Do not deduct secured
claims or e:r_xemptionsl

   

 

m No

cl Yes. Give specific information Federa|:
about them, including whether
you already filed the returns State:
and the tax years. ....................... Loca|'

29. Famiiy support

 

 

 

Examp/es: Past due or lump sum alimony, spousal supportl child support, maintenance, divorce settiement, property settlement

mNo

n Yes. Give specific information ..............

 

Ailmony: $
Maintenance: $
Support: $
$
$

D|vorce settlement

 

 

Property settlement

 

30. Other amounts someone owes you
Examples.' Unpaid wages, disability insurance paymentsl disability benefits, sick pay, vacation payl workers' compensation,
Social Security benehts; unpaid loans you made to someone else

mNo

n Yes. Give specific information ...............

Official Form 106A/B

 

 

 

 

Schedule AlB: Property page 7
Case 19-10114 Doc# 1 Filed 01/28/19 Page 27 of 63

Curi_§e_nt value of tha `

mwa Vanessa G.Dodd case number mann

First Name Middle Name Last Name

 

 

z 31. interests in insurance policies
Examples.' Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner’sl or renter's insurance

mNo

n Yes. Name the insurance company

_ _ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value.

$

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trustl expect proceeds from a life insurance poiicy, or are currently entitled to receive
property because someone has died.

mNo

Cl Yes. Give specific information ..............

 

 

 

 

33. C|aims against third parties. whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claimsl or rights to sue

mNo

El Yes. Describe each ciaim. ....................

 

 

 

 

34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

n Yes. Describe each ciaim. .....................

 

 

 

 

l 35.Any financial assets you did not already list
§ m No

n Yes. Give specific information ............

 

 

 

i 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
§ for Part 4. Write that number here ............................................................... 9 5

 

 

 

Describe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Part 1. -

 

' 37. Do you own or have any legal or equitable interest in any business-related property?
Ei No. co to Part 6.
\;l Yes. Go to line 38.

 

38.Acc0unts receivable or commissions you already earned

l m No
n Yes. Describe .......

 

 

 

 

 

 

 

 

| $
§ 39. Office equipment, furnishings, and supplies
§ Examp/es: Business-related computers, software, modems, printers, copiers, fax machinesl rugs, telephones, desksl chairs, electronic devices
m No
cl Yes. Describe....... 5
Official Form 106A/B Schedule AlB: Property page 8

Case 19-10114 Doc# 1 Filed 01/28/19 Page 28 of 63

Debtor1 Vanessa G.Dodd

 

First Name

Middle Name Last Name

Case number (irknawn)

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

MNO

n Yes. Describe .......

 

41.inventory

UNO

 

El Yes. Describe.......

 

 

 

42. interests in partnerships orjoint ventures

w No
[;l Yes. Describe .......

UNo

Name of entity:

% of ownership:
%

 

%

 

%

 

_ 43. Customer lists, mailing |ists, or other compilations

n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

E|No

\;l Yes. Describe........

 

 

 

 

44.Any business-related property you did not already list

[JNo

[:l Yes. Give specific
information .........

 

 

 

 

M&HB'J'EB'EB'EH

 

' 45. Add the dollar value of ali of your entries from Part 5, including any entries for pages you have attached

l
'i
i

for Part 5. Write that number here .....................

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest ln.

if you own or have an interest in farmland, list it in Part1.

 

 

 

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

g No. Go to Part 7.
\;l Yes. Go to line 47.

l 47. Farm animals
Examples: Livestock, poultry, farm-raised fish

uNo

 

n Yes .........................

 

 

 

Official Form 106A/B

Schedule AlB: Pr
Case 19-10114 DOC# 1

°i§ii'§yd 01/28/19 Page 29 of 63

Current value of the
portion you own?

Do not deduct secured claims -

or exemptions

page 9

Debtor1 Vanessa G'Dodd Case number iiiiirwmit

First Name Middle Name Last Name

 

 

z 48.Crops-either growing or harvested

mNo

n Yes. Give specific
information ............. $

 

 

49. Farm and fishing equipment, impiements, machineryl fixtures, and tools of trade
m No
m Yes ..........................

 

 

 

 

50. Farm and fishing supplies, chemicals, and feed

m No
i;l Yes ..........................

51.Any farm- and commercial fishing-related property you did not already list
m No

i:l Yes. Give specific
information ............. $

 

 

 

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... 9

 

 

 

Describe All Property You Own or Have an lnterest in That You Did Not List Above

 

z
§ 53. Do you have other property of any kind you did not already iist?
EXamp/es: Season tickets, country club membership

' m No

. El Yes. Give specific
l information .............

 

 

 

 

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $

 

 

 

List the Totals of Each Part of this Form
§ 125,000.00

55.Part1: Total real estate, line 2 ............................. . ................................................... .9 § $
16,000.00 _

 

93

56. Part 2: Total vehicles, line 5

2,500.00

£R

57.Part 3: Total personal and household items, line 15

58. Part 4: Total financial assets, line 36 $ 50‘00

n 59. Part 5: Total business-related property, line 45 $ 0'00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00

61. Part 7: Total other property not listed, line 54 + $ 0-00

 

62.Tota| personal property. Add lines 56 through 61. .................... $ 143'550'00

 

 

Copy personal property total 9 ‘:+ 5 143'550-00

 

 

' 63.Tota| of all property on Schedule A/B. Add line 55 + line 62.. ........................................................................................ $ 143'550'00

 

 

 

Official Form 106A/B Schedule AlB: Pro

e page 10
Case 19-10114 Doc# 1 Fii)edyOl/ZS/lQ Page 30 of 63

Fi|| in this information to identify your case:

Debtor1 Vanessa G. Dodd

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the:DiSfriCt of Kansas §§

Case number n CheCK if this iS an
("k"°‘”") amended filing

 

 

 

Official Form 106C
Schedule C: The Property You C|aim as Exempt 04/16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2.' Addltlonal Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. Howeverl if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m ldentify the Property You C|aim as Exempt

_ 1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing With you.

' M You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

\;l You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

§ 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Br|ef description of the property and line on Current-unius of the Amoun't of the exemption you claim

  

 

 

 

Schedule AlE that lists this property portion you own . _
' 'Co_p`y`_ti`ie iia|i.ie from Checl`c only one box lor'oecli exemption
Schedule NB ' .. . E_

B"ef. . , Residemiai i-iome $125,000.00 m 125,000.00 KSA 60'2304
description $
|_ine from m 100% of fair market value, up to
Schedule A/B: 1 any applicable statutory limit
B"ef. . . 18 Nissan versa $16,000.00 m 16,000.00 KSA 60'2304
description. n $

- 100% of fair market value up to
L f \ .
S‘gl?e¢;i.u;: A/B; _7_ n n n any applicable statutory limit
§;'§;ription. ousehold Furnishinc $2,000.00 tzt $ 2,000.00 KSA 60-2304
Line from cl 100% of fair market value, up to
Schedule A/B,~ _8_ any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
M No

n Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case’?

MNo

Off"l 1060 hedlC.ThP yY Cli
'°'a F°rm Case 19-101184 “r§o¢# 1 r°'°i§i'ie d°" 172'“3as Ed‘°"`"rt>age 31 of 63 page 1 °f

Debtor 1

Vanessa G. Dodd

 

First Name

Middle Name

mdditional Page

Last Name

Case number (in<nown)

 

Brief description ofthe property and !lrie
on Schedule A/B that lists this property

 

Brief
description:
Line from

Brlef
description:

Line from

Schedule A/B.‘

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

§C_Jteeetv A/B ..

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

j Brief
i description:

Line from

Schedule A/B

, Brief
l description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedu/e A/B:

Brief
description:

Line from

Schedule A/B.l

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from
Schedu/e A/B:

Official Form 106C

Current vatue` of the

_`por_t|on you own

 

Case 19-1011°£““l§§:€#ef'°”ifllé'é“@?l'§éifeem°l>age 32 0163

Amount of__the exemption you claim

Check only one box for ea

n 100% affair market value, up to

 

a 100% of fair market valuel up to

 

n 100% of fair market value, up to

 

El 100% of fair market value, up to

 

n 100% of fair market value, up to

 

cl 100% of fair market value, up to

 

El 100% of fair market value, up to

 

n 100% of fair market value, up to

 

cl 100% of fair market value, up to

 

El 100% of fair market valuel up to
any applicable statutory limit

 

\;l 100% of fair market value, up to

n Copy the value from
schedule lee _ __
C|Othes $ 250.00 M$ 250.00
9 . . .
___ any applicable statutory limit
MHQ_E.'[D§__ $ 200.00 IZ$ 200.00
_ any applicable statutory limit
$ El $
_- any applicable statutory limit
_____ $ El $
_ any applicable statutory limit
$ El $
_ any applicable statutory limit
$ El $
_-- any applicable statutory limit
_ __ $ El $
__ any applicable statutory limit
_ _ __ $ El $
any applicable statutory limit
_ _ s Cl $
__ any applicable statutory limit
s El $
$ E| $
_ any applicable statutory limit
__ $ El $

 

a 100% of fair market valuel up to
any applicable statutory limit

 

Specific laws that allow exemption

KS"A` 60-2304

 

KSA 60-2304

 

 

page _2_ of _

Fill in this information to identify your case:

Debtor1 Vanessa G. Dodd

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, iff'iling) FiislName

Middle Name

Last Name

United States Bankruptcy Court forthe: District Of Kansas

Case number

 

 

(lf knownl

 

Official Form 106D

El check if this is ah

amended filing

Schedule D: Creditors Who Have C|aims Secured by Property

12/15

 

Be as complete and accurate as possible. |f tviio married people are filing together, both are equally responsible for supplying correct

information. |f more space is needed, copy the Addltlonal Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
n No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
w Yes. Fi|l in all of the information below.

 

m List All secured claims

 

 

    

 

    

 

   
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: .. ;;; ' .. . = '. : ;._ ; = - _ __ Colul'rlrl fl Column B Column C
2, List all secured clalms. lf a creditor l'ies more than one secured c|ai st the creditor separately Am°um of claim grams of couatéral unsecured
for each clalm. lf more than one creditor has a particular c!alm. l|st the othe creditors ln F’ rt 2 nn wl dedud me that supports this i portion
__A`s mi.`i n as possible list the claims lrl alphabetical order according to the game mr collaterai_ claim lram_,
\E We|[S Fargo Describe the property that secures the claim: § 401000'00 $ 125'000'00 $ O‘OU
Creditors Name . _
6321 East Centra| Home at 2426 North Parkwood Wichita KS
Number Street
Wichita KS 67208 As of the date you file, the claim is: Check all that apply.
n Contingent
Cl unliquidated
City State ZlP Code n Disputed
Who Owes the debt? Check One. Nature of iien. cheek all that apply.
n Debtor1 °nly g An agreement you made (such as mortgage or secured
cl Debtor 2 only car loan)
|;| Debtor 1 and Debtor 2 Oniy El Statutory llen (such as tax llen, mechanic’s llen)
q At least one of the debtors and another n Judgmenl lien from 3 lBWSU|t
El other (ineiudihg a right to offset)
El cheek if this claim relates to a
community debt
Date debt was incurred 01/01/199€ Last 4 digits of account number _9__ _Z__ _1_ _Q_
_'2] Santander Describe the property that secures the claim: $ 16'000-00 3 16-000-00 $ 0-00
Creditor`s Name
1010 west ivieei<lngblrd i_ane 2018 N'Ssa" Ve'$a
Number Street
Suiite 100 As of the date you fi|e, the claim is: Check all that apply.
m Contingent
DallaS TX 75247 Cl Un|iquida{ed
City State ZlP Code m Disputed
Who owes the debt? Check one. Nature of iien. check ali that apply.
q Debtor1 On|y g An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
a Debtor1 and Debtor 2 only n Statutory lien (such as tax lienl mechanlc's llen)
m At least one of the debtors and another n JUd£-lmem lien from a lBWSuif
n Other (lncludlng a right to offset)
El check if this claim relates to a
community debt
Date debt was incurred 01/01/2018 Last 4 digits of account number 9 _7 _1 _9
Add the dollar value of your entries ln Colurnrl A on this page. _l_l\lrl_te that number here: [$_H-_'l.._ODDaDD|
Official Form 106D page 1 of_

Schedule D: Creditors Who Have C|aims Secured Prop erty
Case 19-10114 Doc# 1 Filed 01/28/£l

9

pPage 33 of 63

 

Vanessa G. Dodd

Debtor 1

 

First Name Middle Name

List Nil!m:

 

Case number ri.'i.r.l.-.hi

 

coleman

celam'rr a

Columrl C n

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Name

Additi°na| page A t f l l V` l f ll t l U d
_ _ _ _ _ _ _ moun o c a m a tie o co a era nsecure
After listing any entries on this page, number them beginning with 2.3, followed no 'ml deduct me that supports mls portion
by 2'4’ and S° forth' value of collateral Clalm lt any
Describe the property that secures the claim: $ 5
Creditors Name
Number Street
As of the date you filel the claim is: Check all that apply.
n Contingent
city stale zlP code Ci unliquidated
\:l Disputed
Wh° OWES the debt? Check One~ Nature of lien. Check all that apply.
m Debtor1 On|y n An agreement you made (such as mortgage or secured
l:l Debtor2 only car loan)
l;| Debw,- 1 and Debtor 2 Only n Statutory lien (such as tax lien, mechanic's lien)
m At least one of the debtors and another n Judgment lien from a lawsuit
n Other (inc|udlng a right to offset)
Ei cheek if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ __ __ _
._| Describe the property that secures the claim: $ $
Creditors Name _. _........... , _ .. _ .. _ _
Number Street l
As of the date you file, the claim is: Check all that apply.
a Contingent
cl Unllquidated
City State ZlP Code n D|Sputed
Wh° owes the debt? Check °ne' Nature of lien. Check all that apply.
m Debtor 1 only El An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
m Debtor 1 and Debtor 2 only \:l Statutory lien (such as tax lien, mechanic's lien)
El At least one of the debtors and another El Judgment lien from a lawsuit
Ei check if this claim relates to a n Other ('"°'ud'"g a "gmt° °ffse°
community debt
Date debt was incurred Last 4 digits of account number_ _ _
Describe the property that secures the claim: $ $

 

 

 

Number Street

 

 

 

 

 

City State ZlP Code

Who owes the debt? Check one.

Debtor1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

ij UUUU

Check if this claim relates to a
community debt

Date debt was incurred

 

_..__llill;i.tel|tal_ll_ll_mber_i'i_ere_:
Official Form 106D

Add-the dollar__iralue of your entries iri Coiun'in A'on thls page Write that number here: $

if this is the last page of your form, add the dollar value totals from all pages.

Addltlonal Pa e of Schedule D: Creditors Who Have C|ai
Case 19- 0114 Doc# 1

As of the date you file, the claim is: Check all that apply.
l:l Contingent

El unliquidated

n Disputed

Nature of lien. Check all that apply.

m An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax llen, mechanic's lien)
Judgment lien from a lawsuit

Other (including a right to offset)

UUU

Last 4 digits of account number __

 

 

 

 

ecured by

msS
/9 a

@
('D'o
.|>
O
_h
CD
00

Filed 01/2

Deb,m Vanessa G. Dodd

_..__. Case number llrltnr-..-.al
Fllr.t Name Middle Name Lmil Nr.uiiu

 

m List others to Be Notined for a oebt That You mmady Listed

 

ll usa this page only if you have others to he notified about your bankruptcy for a debt that yd`u._a_iready listed in“i'-ia_'rt 1:. Ft§_r axample, tf_a collecttdn"= __ __
l agency ls_ trying to collect from you for a_dabt_: you owe to someone eise, list the creditor in Part 1, and then lisl;_th`e collection agency here. Simiiar_ly, if_
l you have `r`no_re than one creditor for any of the debts that you listed in Part 1. list the additionat creditors here,`f if you do not have additional persons to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ha _notlffi` ' any debts in Fart1. dn:nnt_fiii out or submit_t_ius page.

:\ On which line in Part1 did you enter the creditor?
Name Last 4 digits ofaccount number___ _ _ _
Number Street
City State ZlP Code

[| On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_ _ _
Number Street

|

City State ZlP Code

:| On which iin'e in Part1 did you enter the creditor?
Name Last 4 digits of account number_ __ __ _
Number Street

f City State ZlP Code

:| . On which line in Part1 did you enter the creditor?
Name ' Last 4 digits of account number_9 _7_ L l

\ Number Street
City ` State ZlP Code

:| On which line in Part1 did you enter the creditor?
Name § Last4 digits of account number_ _ _ _

§

l Number Street
City State Z|P Code

<| z On which line in Part1 did you enter the creditor?
Name l Last 4 digits of account number ___ _ _ __

i Number Street

|

City State ZlP Code
Official Form 1060 Part 2 of Schedule D: Creditors Who Have Cla'ms ?ecured b Prope page _ of_
Case 19-10114 Doc# 1 Filed 0 }28 Pyage 3"§ of 63

Fiii in this information to identify your case:

Debtor1 Vanessa G. Dodd
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if H|lng) First Name Middle Name Lasi Name

 

United States Bankruptcy Counforihe: District of Kansas E

Ei Check if this is an
(<:l?:neat`fn‘lmber amended ming

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured C|aims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRlOR|TY claims and Part 2 for creditors with NONPRiORiTY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

m List All of Your PRlOR|TY Unsecured C|aims

 

1. Do any creditors have priority unsecured claims against you?
U No. Go to Pan 2.
n Yes.

2:'; List al'l:of your priority secured olai_n'_r_e. if a creditor has rn_ore than one priority unsecured ciaim. llst:ithe creditor sep
each claim _|_i_sted,_-identify`\`ir|i`at type of claim it is. if _a c l

.:' nonprio`rity"amounis, As_ much as possible`, list the `ci
. unsecured claimsl fill out the Continuatio`n_Page of P

(For an eitp|anetlon of each type of cia|rh. see the in`_

   

'ie'|y for each ciairn. For
at_clalrn here and show both priority and
`i_'iar_r_'ie. il_you _hev`e_._mere lh_a__n two priorit
_ _ creditor holds"a particular o|ai , list the other creditors in Part 3. ;
one for this form _i__1 the instruction booklet.} - - ` ` ` ' '

 
 
   
 
   

 
  

  

 

 

Total claim Prlorlty Nonprio

 

 

 

 

 

 

 

 

 

amount amount
2.1
. :| Last4 digits of account number _ _ _ _ $ $ $
Pn'ority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ali that apply.
City State Z|P Code n Contingent
ill unliquidated
Who incurred the debt? Check one. a Disputed
n Debtor1 only
El Debtor2 only Type of PRlOR|TY unsecured claim:
g Debtor 1 and Debtor 2 only \;l Domestlc support obligations
At least one Of the debtors and another n Taxes and certain other debts you owe the government
n Check 'f th's c|a'm ls for a commumty debt l:l Claims for death or personal injury while you were
is the claim subject to offset? 'nt°X'°ated
[| No El Other. Specify
n Yes
2'2 | Last4 digits of account number _ _ _ _ $ $ $

 

Prion`iy Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check ali that apply.
n Contingent

city stats zlP code El unliquidated

Who incurred the debt? Check one. m Dlsputed

El Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

Type of PRlOR|TY unsecured claim:
n Domestlc support obligations
n Taxes and certain other debts you owe the government

|Zi l t ' l
l:l Check if this claim is for a community debt C|a ms for dea h ar personal miqu wm e you Were

 

 

intoxicated
is the claim subject to offset? n Other. Specify
n No
\;l Yes

 

 

Oiicia' Form ier/F Case 159-torres E/FU<`§eii/t°sw*i==iieo uses¢eelaineage 36 of 63 page1of_

Debtor1 Vanessa G- Dodd Case number crime-win

 

First Niim=s

 

Middle Name writ Name

m Your PRlOR|TY Unsecured C|aims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entrios`ori this page, number them beginning with 2.3,' followed by 2.4, and so torth. Total claim Priorlty Nonpriority
. . - .iii.; . ii.: . = - amount amount
Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ali that apply.
l:l Contingent
city state ziP code Ei unliquidated
n Disputed
Who incurred the debt? Check one.
U Debtor1 only Type of PRlOR|TY unsecured claim:
m Debtor 2 only n Domestlc support obligations
n Debtor1 and Debtor 2 only _
n Taxes and certain other debts you owe the government
l:l At least one of the debtors and another . .
n C|aims for death or personal injury while you were
\;l Check if this claim is for a community debt 'nl°X'°aled
l:l Other. Specify
is the claim subject to offset?
El No
a Yes
` Last4 digits of account number _ _ _ _ $ 5 5
F'nority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ali that apply.
m Contingent
city state ziP code Ei unliquidated
n Disputed
Who incurred the debt? Check one.
El Debtor1 only Type of PRlOR|TY unsecured claim:
n Debtor 2 only n Domestlc support obligations
a Debtor1 and Debtor 2 only
\:l Taxes and certain other debts you owe the government
m At least one of the debtors and another . . .
n C|aims for death or personal injury while you were
\;l Check if this claim is for a community debt lnl°XlCated
n Other. Specify
is the claim subject to offset?
l;l No
n Yes
Last4 digits of account number _ _ _ _ $ 5 $
Pnonty Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
city state ziP code Cl unliquidated
Ci Disputed
Who incurred the debt? Check one.
l:l Debtor1 only Type of PRlOR|TY unsecured claim:
l:l Debtor 2 only n Domestlc support obligations
cl Debtor1 and Debtor2 only .
n Taxes and certain other debts you owe the government
l:l At least one of the debtors and another . . .
n C|aims for death or personal injury while you were
n Check if this claim is for a community debt lm°Xl°ated
n Other. Specify
is the claim subject to offset?
n No
..... n Yes _ .-v_ .~.» »»-_ _. ........_.._. _ _ _____ ___.. ._,._.,...._.._,,.._
Oflicial Form 106E/F page _ of_

case 19-10filed“'°t'it§'c‘tl°t“°'=ii'ii*e’d*uii?§ft§° °i§§@e 37 of 63

 

Debtor1 Vanessa G. Dodd

 

First Name Middle Name Last Name

m List All of Your NONPR|OR|TY Unsecured C|aims

Case number jlrlinownl

 

Yes

claims till out the Continuati'ort Page of Part 2.

3. Do any creditors have nonpriority unsecured claims against you?
l:l No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

 

 

4. List all of your nonpriority unsecured claims t_n_ the alphabetical order ott-tie creditor who holds each clairn. lt a creditor has:more than one
nonpriority unsecured claim list the creditor separately for each cialrr`l. For each claim listed, identify what type of claim it is. D_o"`rlfot list claims already
inciuded irl Part1. if more than one creditor holds a particular clailn, list the other ore lt_o_rs irl Part 3. if you have more than three nonpriority unsecured

 

Total claim____

 

 

 

 

 

 

 

 

 

 

 

 

.E Speedy Cash Last4 digits of account number_9 _z_ _l_ _9_ 1 631 74
Nonpll'ority Creditors Name 07/05/201 6 54
6300 East 21 St Noi.th When was the debt incurred?

Number Street

Wichita KS 67208

City State ZlP code As of the date you file, the claim is: Check all that apply.
n Contingent

Who incurred the debt? Check one. l:l Unllquidated

m Debtor1 only n Disputed

El Debtor2 only

El Debtor1 and Debtor 2 only Type of NONPRiORiTY unsecured claim:

l:l At least one of the debtors and another cl Srudent ioans

ij check if this claim is for a community debt l;l Ob|igatlons arising out of a separation agreement or divorce

that you did not report as priority claims

ls the C|aim Subject to Off$et? cl Debts to pension or profit-sharing plans, and other similar debts

w N° Other. Specify Pay Day l..OBl”‘l

cl Yes

4.2 l ACE Cash Express Last4digits of account number 9 _7 _1 3 $ 541-85
NOnPFiO"`!y Cr€dllofs Name When was the debt incurred? 0_3/02/2016
6259 East21st Norh
Number Street
Wichita KS 67208 As of the date you filel the claim is: Check all that apply.

City State ZlP Code n Contingent
Who incurred the debt? Check one. cl Unllquidated
m Debtor1 only n Disputed
cl Debtor 2 only _
n Debtor1 and Debtor 2 only Type of NONPRiORiTY unsecured claim:
cl At least orie of the debtors and another l:l Student loans
_ _ _ _ _ m Ob|igatlons arising out of a separation agreement or divorce
El Check lf this claim ls for a community debt thai you did noi repori as prioriiy oiaims
is the ciaim subject to offset? l:l Debts to pension or profit-sharing plans, and other similar debts
il Nd ll other. speeiry Pay Day Loan
l:l Yes
43 l CASH N€t USA Last4 digits of account number __9 __7 __1_ l 489 21
Nonpn'on'ty Creditol*s Name 06/1 0/201 7 $__`
_ When was the debt incurred? ___
175 West Jackson Bou|evard Sulte 1000
Number Street
Chicago |LL 60604 . . .
City State ZlP Code As of the date you file, the claim ls. Check all that app|y,
who incurred the debt? cheek dne. a C°"t'"gem
l;l Unllquidated
l:l Debtor1 only n D.
lsputed
n Debtor2 only
n Dem°M and Debt°" 2 °“'y Type of NONPRiORiTY unsecured claim:
l:l At least one of the debtors and another
El Student loans
cl Check if this C|aim iS fOr a COmmUnify debt Cl Ob|igatlons arising out of a separation agreement or divorce
ls the claim subject to Offset? n that you did not report as priority claims ' l
n No Debts to pension or profit-sharing plans, and other similar debts
13 other. specify Pay Day Loan
n Yes
Ofi¢=la' Form 106E/F case tolerate Eodttiiilftzrsv\iviied/otieeoo¢'aiivage 33 oi 63 page_°f_

 

Debtor1 Vanessa G. Dodd

 

First Name Middle Name Last Name

Case number (lrl<newn)

w Your NONFR|0R|TY Unsecured C|aims - Continuation Page

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed byflt.S, and sip fort_ll: Total claim
4.4 . .
:l planet Fitness Last4 digits of account number l __7__ l_ 9_ $M
NOnpl`lOl`lfy CiedllDFS Name 08/22/201 6
Wh ' d?
6592 East Central Avenue en was the debt 'ncu"e
Number Slleel As ofthe date ou file the claim is- cheek all that a l
Wichita Ks 67206 y ’ ' pp y'
City State ZlP Code m Contingent
El Unllquidated
Who incurred the debt? Check one. |;] Disputed
q Debtor1 only
l:l Debtor 2 only Type of NONPRiORiTY unsecured claim:
§ Debtor1 and Debtor2 only cl Siudeni ioans
Al least °lle °f the debl°ls and all°lller m Ob|igatlons arising out of a separation agreement or divorce that
El check if this claim is for a community debt n y°ll dld "°l lel’°ll as l’"'.’lllll °l.a'ms ,
Debts to pension or profit-sharing plansl and other similar debts
ls the claim subject to offset? E|' Other Specify health club membership
mr No
n Yes
§l - - 9 7 1 9 3 1
Stoneberry Last4 digits of account number _ _ _ _ $ 52,7
Nonprion'ty Creditors Name
p0 BOX 2820 when was the debt incurred? 03/05/2017
N b Sl t
|\;Jlr;rel;_oe rea Wi 53566 As of the date you file, the claim is: Check ali that apply.
City State ZlP Code n Contingent
13 unliquidated
Who lncurred the debt? Check one. ij Dispuied
q Debtor1 only
Cl Debtor2 only Type of NONPRiORiTY unsecured claim:
l:l Debtor1 and Debtor2 only [;l Siudenrioans
n Al least one °f the debl°ls and an°lllel Cl Ob|igatlons arising out of a separation agreement or divorce that
El check if this claim is for a community debt y°ll ll"l "°l lel_°°ll as pl",’llll' °lf""ms .
l:l Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? M other. specify Credit Accourlt Retai|
g No
Cl Yes
iii 9 7 1 9 sM
Direct -i-V A-i--i- Last4 digits of account number ___ __ __ _
Nonpriorl'ly Creditors Name
PO BOX 105503 When was the debt incurred? 06/10/2018
N b st t
th|laerl"ta lee GA 30348 As of the date you file, the claim is: Check all that apply.
City State zlP code Cl contingent
m Unllquidated
Who incurred the debt? Check one. n Disputed
a Debtor1 only
l:l Debtor2 only Type ofNONPRlOR|TY unsecured claim:
l;l Debtor1 and Debtor2 only cl Siudem roans
l:l Al leasl one °f me debtors and another l:l Ob|igatlons arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt i:l you dld not report as pnomy c|_alms _ _
Debts to pension or protit-sharlng plans, and other similar debts
le the claim subject to offset? d other. specilii Cable!Satellite TV
w No
n Yes
Ofic'a'r°rm 106E/F case tsa-toteau'euccsdt°'$\nleiiotrzeltemarriage 39 or 63 page_of_

 

 

Debtor1 Vanessa G. Dodd

 

First Name Middle Name Last Name

m List All of Your NONPRiORiTY Unsecured C|aims

Case number rizir.-rown]

 

 

  

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
l:l No. You have nothing to report in this part. Submit this form to the court With your other schedules
Yes .. .....
4.' List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
` nonpriority unsecured claim. list the creditor separately for each claim For e_ec_h claim listed, identify what type of claim _ll' is. Do not list claims already_":-=i
included in_ Part ‘l. if more than one creditor holds a particular clalm, list the other creditors in Part 3_ |f you have more than three nonpriority unsecured
claims ut the Continuation P_age o_f Part 2. .
._T_‘?f§.':_=!%=‘_'.". _
|NTRUST BANK N-A- Last4 digits of account numberi l _ _9_ 1 256 44
Nonpriority Creditors Name $._"_
105 North Main Street When was the debt incurred? 03/22/2017
Number Street
Wichita KS 67202
city State zip cede As of the date you file, the claim is: Check all that apply.
l:l Contingent
Who incurred the debt? Check one. n Unllquidated
m Debtor1 only n Disputed
n Debtor2 only
L:l Debtor1 and Debtor 2 only Type of NONPRiORiTY unsecured claim:
n At least one of the debtors and another n Student loans
|;| Check if this claim is for a community debt n Ob|igatlons arising out of a separation agreement or divorce
that you did not report as priority claims
is the C|aim subject to Offsef? El Debts to pension or profit-sharing pians, and other similar debts
m N° LZ other. Specify Barik Fees
\:l Yes
4~2 l Portfo|io Recovery Last4 digits of account number _9 _7 _8 _1 s 553-00
Nonpn'on‘ty Crediiors Name When was the debt incurred? 08/22/2017
120 Corporate Bou|evard Ste 100
Number Street
NOi-foik VA 56303 As of the date you file, the claim is: Check all that apply.
City State ZlP Code n Contingent
Who incurred the debt? Check one. n Unllquidaied
m Debtor1 only n D'eputed
\:l Debtor2 only _
cl Debtor1 and Debtor2 only Type of NONPRiORiTY unsecured claim:
n At least one of the debtors and another n Student loans
_ _ _ _ n Ob|igatlons arising out of a separation agreement or divorce
n Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? l:l Debts to pension or profit-sharing pians, and other similar debts
Ql No U other. specify Collectlons Account
n Yes
`3 | Last4 digits of account number _ _ _ _
Nonprion'ty creditors Name 5
When was the debt incurred?
Number Street
City State ZlP Code As of the date you file, the claim is: Check all that apply.
n .
who incurred the debt? check one, C°"t'"ge'“
Cl unliquidated
a Debtor1 only m D.
lsputed
i;l Debtor 2 only
m Debtor1 and Debtor2 °n'y Type of NONPRiORiTY unsecured claim:
n At least one of the debtors and another
n Student loans
n Check if this claim is for a C°mmu"ity debt i;l Ob|igatlons arising out of a separation agreement or divorce
. . that you did not report as priority claims
|Elt:le cla|m subject to offset? l;i Debts to pension or profit-sharing plans, and other similar debts
° i:l Other. Specify
m Yes
mission wet case leases 'eErioee'esvr¢heavoiivesirsc'apege 40 er 63 page-cie

 

mwa Vanessa G. Dodd case number iii.,w.i
Firif Nome M|ddl:i Name Last Name

 

 

m List All of Your NONPR|OR|TY Unsecured C|aims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
m No. You have nothing to report in this part. Submit this form to the court with your other schedules
..... . Yes
4. List all o'f'your nonpriority unsecured claims in the alphabetical order of the c'reditor:_w_ho holds each claim. if a creditor has more than one _
nonpriority_ur"ieecured claim, list the creditor separatelyer each olail_'i'il For each claim lisle`d,' identity what type of claim it ls. Do not list claims already
included in Part _‘i, if more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than tltree_ijionpriority unsecured
claims ill out the Contlni`iatior‘i Page of Part 2. ` ' - ' ` '
. _Lotal claim
.:\ Frank|in Recovery Last4 digits of account numberi l _1_ l 1 258 00
Nonpiiority Creditors Name 0 8!08;2014 54
2978 West Jackson Street When was the debt incurred?
Number Street
Tupeio NlS 38803
City stale ziP Code As of the date you file, the claim is: Check all that apply.
l:l Contingent
Who incurred the debt? Check one. ' E| Unllquidated
w Debtor1 only l:l Disputed
l:l Debtor2 only
El Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another cl Student loans
n check if this claim is for a community debt n Obllgations arising out of a separation agreement or divorce
that you did |nol report as priority claims
ls the claim subject to offset? |;l Debts to pension or profit-sharing plans and other similar debts
w N° q Other. Specify ATT Dil'ECf TV
n Yes
4.2 l Medicredit |NC Last4 digits of account number _9 _7 _‘| j sM
Nonpnon'ty creditors Name When was the debt incurred? 09/05/2015
PO Box 1629
Number Street
Maryiand Heights MO 63043 As of the date you file, the claim is: Check all that apply.
City State ZlP Code n Contingent
Who incurred the debt? Check one. n Unllquidated
m Debtor1 only n Disputed
m Debtor 2 only _
i;i Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim.
l:l At least one of the debtors and another m Student loans
_ _ _ ' l:l Obllgations arising out of a separation agreement or divorce
E\ Check if this claim is for a community debt that you did not repon as priomy claims
is the claim subject to offset? cl Debts to pension or profit-sharing plansl and other similar debts
Qi No q Other. specify Wesley WoodlaWn Hosp lVledic
[:l Yes
a,a
| RECh€CK Last4 digits of account number __9 _Z _1 _9_ .125 33
Nonpiior|ty Credilors Name _ 08!01 mci ? 5.___`.
_ When was the debt incurred?
200 West Douglas Avenue Sulte 103
Number Street
Wichita KS 67202 .
City State ZlP Code As of the date you file, the claim ls. Check all that apply.
Who incurred the debt? Check one. n Cor_mngem
m n Unllquidated
Debtor1 only n Disputed
cl Debtor 2 only
n Debt°" and Debtor 2 °nly Type of NONPR|OR|TY unsecured claim:
Cl At least one of the debtors and another
n Student loans
m Check if this claim is for a C°mmunity debt n Obllgations arising out of a separation agreement or divorce
. . that you did not report as priority claims
l t b tt
§ tile clalm su leo 0 offset? a Debts to pension or profit-sharing pians, and other similar debts
n Y° lZ other. Specify check insuff debt
eS

 

 

 

Off">*a' F°rm ier/F Case 19-161"£&"€ *itio%#¢‘t°'s‘t¢iiie“dvetiz°erl°e C"'*lf’aige 41 oi 63 Page_°f_

Debloll Vanessa G. Dodd

 

First Name Middle Name Last Name

Case number i.'riulowtii

 

m Your NONPR|OR|TY Unsecured C|aims - Continuation Page

l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page. number them beginning with 4.4. followed by 4.5, and so fcrth. Total claim l
4.4 . -
Accout Recovery Speciai Last4 digits of account number l _7_ _1_ l $ 569_11-
Nonpn'on`ty Creditoi"s Name
`PO BOX 136 When was the debt incurred? 09/09/2017
Number Street . . .
Dodge Clty KS 67801 As of the date you file, the claim is: Check all that apply.
oily state zlP code El Contingent
. Cl unliquidated
Who incurred the debt? Check one. n Dlspuled
m Debtor1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
cl Debtor1 and Debtor2 only n Sludenl loans
cl At least one of the debtors and another a Ob|igatlons arising out of a separation agreement or divorce that
\:l Check if this claim is for a community debt you d'd not raped as pn?my c|alms _
n Debts to pension or pruitt-sharing plansl erie other similar debts
ls the claim subject to offset? Othel_ Specify Collectlons Accourlt
g No
n Yes
iii .. 9 7 1 9
- Jei:ferson Capitai Last4 digits of account number _ __ _ _ s 189.00
Nonprlon‘ty Creditoi‘s Name
16 Mcleland Road when was the debt incurred? 02/02/2016
N b St l
Su;lr:rt Cloudree NlN 56303 As of the date you file, the claim is: Check all that apply.
City slate zlP code El Contingent
. El unliquidated
Who incurred the debt? Check one. cl Dlspuled
U Debtor1 only
|:l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor2 only m Sludenl loans
n At least one df the demors and another n Ob|igatlons arising out of a separation agreement or divorce that
El check if this claim is for a community debt y°" d'd “°‘ 'ep°d as p"°'"y °'a'ms _
n Debts to pension or profit-sharing pians, and other similar debts
ls the claim subject to offset? q Other_ Specify COlieCtiOl"l account
g No
n Yes
4.6 l $ 829.00
Last 4 digits of account number § l L l `
Koh|s
Nonpriority Creditors Name
PO BOX 315 When was the debt incurred? 03/21/2016
Number Street _ _
0 e aeyou le, ecaim s: ec a a appy.
Nlllwaukee Wl 53201 As fth d t fl th l l Ch k lltht l
City State ZiPCode El Contingent
_ EI unliquidated
Who incurred the debt? Check one. \;l Disputed
a Debtor1 only
Cl Debtor2 only Ty e of NONPR|OR|TY unsecured claim:
p
n Debtor1 and Debtor 2 only n Student loans
m At least one of the debtors and another n Obllgations arising out of a separation agreement or divorce that
ill check if this claim is for a community debt y°d d‘d “°t reF°d as p"‘_’"ty °'d'ms _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to Offset? El other. speciiy credit card account retail
g No
n Yes
Ochial Form 106E/F page _ of__

Case 19-10“£51‘?1‘.“'e BFoEiFdi*°'Sl'i'il&tlatiii/§s?t'§? °'ii"§ge 42 oi 63

Debtor 1

Vanessa G. Dodd

Case number (lrknown)

 

F|rs! Name

Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone eise, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|arly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Name
Line of (Check one): |:l Pait1: Creditors with Priority Unsecured C|aims
Number S"ee‘ Cl Part 2: Creditors with Nonprlority Unsecured C|aims
Last 4 digits of account number__ __ _ _
l _ E‘W_ _ _ __..__ S‘a.‘° Z'P C°de _ _____ _ _ __ _ _ __ _.._.....___ _ __ __ __ _ _ _ t._ ____
On which entry in Part1 or Part 2 did you list the original creditor?
Name
; Line of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
| Number S"e°' Cl Part 2: Creditors with Nonprlority Unsecured
| C|aims
Last 4 digits of account number _ _ _ _
city slate zlP code
l On which entry in Part1 or Part 2 did you list the original creditor?
Name
l Line of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
Number Street |:l Part 2: Creditors with Nonprlority Unsecured
C|aims
Last 4 digits of account number _ _ _ _
..C'_‘Y. .._ .-_.._..m ___ ;__ ._= ___51§‘3==. .= ¥'_F`.C_°da _ _- . ___._._____._._.__,._ __ _____.___________ _.____.._.= _____ =_
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): \;l Part 1: Creditors with Priority Unsecured C|aims
Number S"ee* El Part 2: Creditors with Nonprlority Unsecured
C|aims
l . Last 4 digits of account number_ _ _ _
l __C"y ___ __ _S‘_a‘?_ _Z‘_PC?E"_ __ __ __ ____ _ _ _ _ ___
| On which entry in Part1 or Part 2 did you list the original creditor?
| Name
l Line of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
Number Street |:l Part 2: Creditors with Nonprlority Unsecured
Claims
` Last 4 digits of account number _ _ _
C|ty State Z|P Code
' On which entry ln Part1 or Part 2 did you list the original creditor?
Name
f Line of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
Number S"°et n Part 2: Creditors with Nonprlority Unsecured
C|aims
i
Last 4 digits of account number_ _ __ _
City State Z|P Code
_ N On which entry in Part1 or Part 2 did you list the original creditor?
| ElT'lS
Line of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
Number Street . . . .
D Part 2: Creditors with Nonprlority Unsecured
C|aims
l City State Z|F, Code Last 4 digits of account number _ _ _ _

 

Case 19-1§'1‘3_%"° El§'dt§#"?'s WQGVO§V?BVTQ °'aiP&ge 43 Of 63 page - °f-

 

Debtor1 Vanessa G. Dodd case number inland
First Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured C|aim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

Total claim

 

 

 

 

 

 

 

 

 

i Total claims 6a. Domestlc support obligations Sa. $
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. s
6c. C|aims for death or personal injury while you were
intoxicated 60. s
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. .|.-s
6e. Tota|. Add lines 63 through 6d. 66.
$
'l'ota| claim
z T§t`al emma 6f. Student loans 6f. s
gm Part 2 69. Obllgations arising out of a separation agreement
or divorce that you did not report as priority
claims 69_ $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. 5
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. + 5
6j. Tota|. Add lines 6f through 6i. 6j.
$

 

 

 

 

 

 

Oficia'i°rmi@€E/F case team ulearoettdt°'$l~netroiiaeit'ec'ivage 44 or 63 page_°f_

Fil| in this information to identify your case:

Debtor Vanessa G Dodd
First Name Middle Name Last Name

 

Debtor 2
(Spouse |f fliil'|g) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Distrin Of KEnSaS E

Case number

(lfl<nown) m Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired |eases?
m No. Check this box and file this form with the court with your other schedules You have nothing else to report on this fomi.
n Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired |eases.

li whom you have the contract or isaacs ' n __ State what the contract or lease is for

         

2_1!

Name

 

 

Number Street

 

City State ZlP Code

 

 

 

Name

 

 

Number Street

 

.._§ily __.$.t§.*§ __ _ _Z!E’_C_°.E‘.?,__. ._

 

_.,!
2.3;

Name

 

 

Number Street

 

= City State ZlP Code
-_| _

2.4!
q

 

Name

 

Number Street

 

 

Qity ___= _ State Z|F' Code
2.5

l

 

Name

 

Number Street

 

 

Cilr_______ _ _ __ __ __§Fa_i_& ZlP Code__

Of"°ia' F°"“ 1066 Case f§‘-TU&EZF*°WB'M°F"*°PH&?JUE?I?§§’/i§”sPage 45 of 63 page1°f_

Debtor1 Vanessa G Dodd
First Name Middle Name Las‘ Nal.l.|a

Case number iiilm¢_awn)

 

- Additional Page if You Have More Contracts or Leases

 

Person_or company with n n ': ou have the contract i`:ir lease 'Wltat the co t act or__iease is for

        

 

 

Number Street

 

C|ty State Z|P Code

Name

 

 

|_L_N

 

 

Number Street

 

C`liy State Z|P Code

 

 

 

Name

 

Number Street

 

C|ty State Z|P Code

 

 

Name

 

Number Street

 

C|ty State ZlP Code

 

 

Name |

 

Number Street

 

C|ty State ZlP Code

 

iii

 

Name

 

Number Street

 

City State ZlP Code

 

 

Name

 

Number Street

 

City State Z|P Code

 

 

Name

 

Number Street

 

 

City State ZlP Code

Of"°ia' F°"“ 1069 Case 1§951?§1'12:Exf$ti&?#Y“"al§iié'&ddi?§’§?i§°as°l§age 46 of 63 page_°f_

Fill in this information to identify your case:

Debtor1 Vanessa G. Dodd
First Name Middle Name LES¢ Name

Debtor 2
(Spouse, if T'll|ng) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Distrin Of KBnSaS

 

Case number
(|f known)

 

El Check if this is an
amended filing

Official Form 106H

§

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additiona| Page, fill it out,

and number the entries in the boxes on the left. Attach the Additiona| Page to this page. On the top of any Addltlonal Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (|f you are filing a joint case, do not list either spouse as a codebtor.)

m No
l;l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include _
Arizona, Ca|ifornia, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texasl Washington, and V\hsconsin.) '
El No. eo to line 3.
l;l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

l;lNo

l;l Yes. |n which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only |f that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

  

§:ii‘oiumn i‘.' Y_our._codebtor : C_oiu'_____ii 2i 'l'he creditor to whom you owe the d

     

'Qh`ecl_t all schedules that apply‘. n

 

d Schedule Dl line
Name
Cl Schedule E/F, line

 

 

 

 

 

 

 

 

 

Number Street n Schedule G, line
C“li __ _ _ _ L__ ZlPM _ __ _ ______ _ _____________ _______
3.2 l
l:l Schedule D, line l
Name
El Schedule EIF, line
Number Slreet n Schedule G, line
__.;iiy State ZiP_CDdB _ ______
3.3|
l:l Schedule D, line _
Name
l;l Schedule E/F, line _
Number Street n Schedule G, line
___er slate zll= code

 

 

 

 

 

 

omcial Form 106H Case 19-10114 Be@aiiili-l:\li`)ilem?l>£titA?B/J_Q Page 47 Of 63 pagei of_

Debtor 1

§

Vanessa G. Dodd

 

First Name

Last Name

 

- Additional Page to List More Codebtors

Column _1: Your t'.:t:idet)tc::iii

Case number t.rirnn»n\

 

 

 

Col:uriin'?: The creditor to whom you owe the debt

Check all schedules that apply‘.

El Schedule Dl line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Cl Schedule E/F, line
Number street El Schedule G, line __
City state zlP cede
§
El Schedule D, line
Name
El Schedule E/F, line
Number Street Cl Schedule G. line
_Q\$y _ _ ___ _ ____ 51313_, _ _ ___ ___ZlP,QOd§ __ __ ___ _,,_ ____ ,__ .____ __
3-_.
[:l Schedule D, line
Name _
El Schedule E/F, line
Number street l:l Schedule G, line _
C|ty State ZlP Code
d
El Schedule D, line
Name
El schedule E/F, line
Number Street El Schedule G, line
..__C'lf¥ S_l_a_f_e_ _ ____ _..__.Z"_°,Qde _ _ ___
§
Cl schedule D, line
Name
l:l Schedule E/F, line
Number street Cl Schedule G, line _
City __ _..._ Slale _ ___ ___£C_Od_e_ _ .___.________.-_..._._.__.____...__ ___ _ ___
@~_l
El Schedule D, line
Name
El Schedule E/F, line
Number Streei Cl Schedule G, line
Clty State ZlP Code
d l:l Schedule D, line
Name
l;l Schedule E/Fl line
Number street l:l Schedule G, line _
City State ZlP Code
e_l
l:l Schedule D, line
Name ___ ;
El schedule E/l=, line :
Number street Cl Schedule G, line _ §
l
City S_,__t§_te ZlP Code

 

Official Form 106H

CaS€ 19-10114 DEHHPlell:YJEi|S£lléB£l>lQS/J_Q Page 48 Of 63

page _ of _

Fi|l in this information to identify your case:

Debtor1 Vanessa G. Dodd

F|rst Name Middle Name Last Name

 

Debtor 2
(SpOUSS, iffllll'ig) F|rst Name M|dd|e Name Last Name

 

United States Bankmptcy Court for the: District Of

Case number Check if ihlS iS'.
(lfknown)
El An amended filing

cl A supplement showing postpetition chapter 13
income as of the following date:

O'FliCial FOl'lTi 106l m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. |f two married people are filing together (Debtor1 and Debtor 2)l both are equally responsible for
supplying correct information. |f you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

1. Fi|| in your employment ' _ _ _
infol.mationl __l'_'labto_r1 Debtor 2 or non-filing spouse 5

 

 

 

 

 

 

lf you have more than one job,

attach a se arate page with
informationpabout additional Employment status m Employed n Employed
employers. l:l Not employed cl Not employed

lnclude part-time, seasonal, or
self-employed work.

Case lVlgr

Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name Dept Of Childl'el'l 8c FamllleS~ KS

 

Employer’s address 2601 South Oliver Street

 

 

 

 

Number Street ` Number Street
Wichita KS 67210
City State ZlP Code Clty State ZlP Code
How long employed there? 2 yrs 2 !rs

m Give Details About Monthly income

Estimate monthly income as of the date you file this form. |f you have nothing to report for any line, write $0 in the space. lnclude your non-filing
spouse unless you are separated.

|f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more spacel attach a separate sheet to this form.
Fer richter `1` Fer o`ebtc_i 2 cr l
riorl-»filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

 

 

deductions). |f not paid monthly, calculate what the monthly wage would be. 2. $ 2_000_00 $

3. Estimate and list monthly overtime pay. 3. + $ 0'00 + $

4. Ca|culate gross income. Add line 2 + line 3. 4. $ 21900-00 $
Official Form 106l Schedule |: Your income page 1

Case 19-10114 Doc# 1 Filed 01/28/19 Page 49 of 63

Debtor1 Vanessa G. Dodd Case number tiritnewnl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F|rstName Middle Name LestName
------- For bebt_c\r_ 1 For Debtor 2 or
- ' non»flllng spouse
Copy |ine4 here 9 4. $ 2300-00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 250.00 $
5b. Mandatory contributions for retirement plans 5b. $ 5
5c. Vo|untary contributions for retirement plans 50. § $
5d. Required repayments of retirement fund loans 5d. 5 $
5c. insurance 5e. $ 250-00 $
5f. Domestic support obligations 5f. $ $
5g. Un|on dues 59. $ $
5h. Other deductions. Specify: 5h. +$ + 5
6. Add the payroll deductions. Add lines 5a + 5b + 50 + 5d + 5e +5f + 59 + 5h. 6. $ 500.00 $
7. Ca|culate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 1 1500-00 $
B. List all other income regularly received:
Sa. Net income from rental property and from operating a business,
professionl or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses. and the total $ $
monthly net income. Ba. _
8b. interest and dividends 8b. $ 5
8c. Famiiy support payments that you, a non-filing spouse. or a dependent
regularly receive
include alimonyl spousal support, child supportl maintenancel divorce $ $
settlement, and property settlement 8c.
Bd. Unemp|oyment compensation 8d. 5
Be. Social Security Be. 5 5
Bf. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supp|emental
Nutrition Assistance Program) or housing subsidies.
Specify: 8f. $_ $
89. Pension or retirement income BQ. $ $ 2,000.00
Bh. Other monthly income. Specify: Bh. + $ + $
9. Add all other income. Add lines 8a + 8b + 8c + Bd + 8e + 8f +Bg + Bh. 9. $ 0.00 $ 0.00
10.Ca|cu|ate monthly income. Add line 7 + line 9. _ $ 1_500_00 + $ O_OO = $ 3_500_00
Add the entries ln line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. _
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. '|' $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 3 500 00
Write that amount on the Summary of YourAssets and Liabi/ifies and Certain Staf/'stical lnformaf/'on, if it applies 12. $_'__'_
Comb|ned
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
w No.
El Yes. Expiain:
Official Form 106l Schedule |: Your income page 2

Case 19-10114 Doc# 1 Filed 01/28/19 Page 50 of 63

Fill in this information to identify your case:

Vanessa G. Do
Debtor 1 Fireir~ierne dd Middle Name LeetNeme Check if ihiS iSZ

Debtor2 El An amended filing

(Spouse. lft'lllng) FirstName Middle Name LastName
_ _ _ El A supplement showing postpetition chapter 13
united states Bankruptcy counter the: District of Kansas expenses as ef the following date:

 

 

Case number MM / DD/ YYYY
(lfknown)

 

 

 

Ofncial Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

i1. is this a joint case?

 

 

El Nc. Gc tc line 2.
cl Yes. Does Debtor 2 live in a separate househo|d?

Cl No
n Yes. Debtor 2 must tile Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

2. Do ou have de endents?
y p w No Dependent's relationship to Dependent's Does dependent live

Do not list Debtor1 and l:l Yes. Fi|| out this information for Debtor 1 °\' Debtor 2 age l W|fh you?
Debtor 2. each dependent .......................... '
n No

Do not state the de endents'
p n Yes

names.
n No

l;l Yes

Cl No
El Yes

l;l No
l._.l Yes

l;\ No
____D__Yes

 

 

 

 

 

 

3. Do your expenses include g NO
expenses of people other than n
__youreeif and your dependents? Yes

 

m Estimate Your ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

   

 

such assistance and have included it on Schedule I: Yourlncome (Official Form 106|.) Y°“" exFE"'SeS _

4. The rental or home ownership expenses for your residence. include first mortgage payments and $ 700_00
any rent for the ground or lot. 4. ___-
if not included in line 4:
4a. Reai estate taxes 43_ 5 0.00
4b. Property, homeowner's, or renters insurance 4b. $ 0.00
4c. Home maintenance, repairl and upkeep expenses 4c. $ O.UU
4d. Homeowner's association or condominium dues 4d. $ O-OO

Official Form 106J Schedule J: Your Expenses page 1

Case 19-10114 Doc# 1 Filed 01/28/19 Page 51 of 63

Debtor1 Vanessa G. Dodd

i17.

18.

19.

20.

Official Form 106J

 

First Name Middle Name L¢lsl Nrtll:et

. Additiona| mortgage payments for your residence, such as home equity loans

. Uti|ities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephonel cell phonel intemet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping'supp|ies

. Chiidcare and children’s education costs

. C|othing, la_undryl and dry cleaning

Personal care products and services
Medicai and dental expenses

Transportation. lnclude gasI maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitabie contributions and religious donations

|nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Heaith insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehic|e 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (irl<ncwn)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule l, Yourlncome (Official Form 106l).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Yourlncome.

20a. Mortgages on other property

20b. Reai estate taxes

20e. Property, homeowner’s, or renter's insurance
20d. Maintenance, repairl and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b.
60.

6d.

10.
11.

12.
13.
14.

15a.
15b.
15c.

15d.

16.

17a.

17b.

17d.

18.

19.

20a.
20b.
200.
20d.

20e.

Your expenses :

$

69 HHBER'$MUH§MM

$'69$99 EQ‘EB€H'BB

:£BB-EB€H'$

Case 19-10114 Doc# 1 Filed 01/28/19 Page 52 of 63

0.00

0.00
0.00

100,[)[]
0.00

100.00
0.00
25.00
25.00
0.00

100.00

0.00
0.00

0.00
0.00

100.00
0.00

0.00

350.00
0.00
0.00
0.00

0.00

0,[]0

0.00

0.00

0.00

0.00
O.UU

page 2

Debtor1 Vanessa G. Dodd
First Name Middle Name Last Name

21. Other. Specify:

 

M No.

Case number riritnewnl

 

 

 

 

 

 

 

n YeS~ Expiain here:

 

21. +$ 0.00
22. Ca|culate your monthly expenses.
22a. Add lines 4 through 21. 22a. $ 1,500.00
22b. Copy line 22 (monthly expenses for Debtor 2)l if any, from Official Form 106J-2 22b. 3
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 1,500.00
_23. Ca|culate your monthly net income.
- _ , , 3 1 ,500_00
23a. Copy line 12 (your combined month/ylncome) from Schedu/e /. 23a.
23b. Copy your monthly expenses from line 220 above, 23b. ._. 5 1,500.00
230. Subtract your monthly expenses from your monthly income. 0 00
The result is your monthly net income. 230. $ '
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to nnish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
Official Form 106J Schedule J: Your Expenses page 3

Case 19-10114 Doc# 1 Filed 01/28/19 Page 53 of 63

 

 

 

 

Fiii in this information to identify your case:

Debtor1 Vanessa G. Dodd

 

 

 

First Nnmn Middle Name Lusl Name

Debtor 2

(Spouse, ifflling) First lion-itt Middle Name LastName

United States Bankruptcy Court for the: District of Kansas |:]

Case number El check ifthie le en
(lrl<ncwn) _ amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical information 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fil| out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

    

1. Schedule A/B.' Properfy(Official Form 106A/B) 125 000 60

 

1a. Copy line 55, Total real estatel from Schedule A/B .......................................................................................................... $
1b. Copy line 62, Total personal property, from Schedule A/B $ 20.000-00
1c. Copy line 63, Total of all property on Schedule A/B

 

$ 145,000_00

 

 

 

m Summarize Your Liabilities

    

2. Schedu/e D.' Creditors Who Have Claims Secured by Property(Official Form 1060) n 58 000 00

 

 

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $
3. Schedule E/F.' Creditors Who Have Unsecured Clal'ms (Official Form 106E/F) 0 00
3a. Copy the total claims from Part1 (priority unsecured claims) from line 6e of Schedule E/F $ ~_`
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ....................................... + $ 35_564_00
Your total liabilities $ 93'564-00
W Summarize Your income and Expenses
4. Schedule I.l Yourlncome (Official Form 106|) 3 500 00
Copy your combined monthly income from line 12 of Schedulel .......................................................................................... $ ___'_`
5. Schedule J.' Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J $ _MQ_
Official Form 1068um Summa o Your Assets nd Lia l'tie an a'n Statis ica| |nformatio page 1 of2
Case - d 1 Doc 1 l°-Jlle§l 0`1?§§/19 age 54 of` 63

Debtor1 Vanessa G- Dodd Case number tiridmwnt

 

 

First Name Middle Name Last Name

m Answer These Questions for Administrative and Statisticai Records

 

 

 

 

 

 

 

   

 

 

 

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
l;l No. You have nothing to report on this part of the forrn. Check this box and submit this form to the court with your other schedules
m Yes
7. What kind of debt do you have?
m Your debts are primarily consumer debts. Consumer debts are those “lncurred by an individual primarily for a personall
family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.
l;i Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules
B. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Official
Form122A-1 Line11;OR, Form 122B Line11;0R,Form12ZC-‘l Line14. $ 2,000.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim '_ .
rom Part 4 on'Schadttie F, copy the following: n
. . . . 0.00
Qa. Domestlc support obligations (Copy line 6a.) $_
9b. Taxes and certain other debts you owe the government (Copy line 6b.) 5 O'OO
9c. C|aims for death or personal injury while you were intoxicated (Copy line 6c.) $_0‘00
9d. student lcene. (ccpy line ef.) s_O-OO_
9e. Ob|igatlons arising out of a separation agreement or divorce that you did not report as $ O_OO
priority claims. (Copy line Gg.) __
: 9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $ O~OO
l 99. Total. Add lines 9a through 9f. $ 0-00
Official Form 1068um Summary of Your Assets and Liabilities and Certain Stat(iftical)nformation page 2 of 2
Case 19- O 1 oc# 1 Flle 01 28 9 Page 55 of 63

 

Fill in this information to identify your case:

 

Debtor1 Vanessa G. Dodd

 

 

First Name Middle Name Last Name
Debtor 2
(Spouse. ifflllng) FlrslNamn Middle Name LastName
United States Bankruptcy Court for the: District Of KanSaS E

Case number
(lf known)

 

l:l Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an individual Debtor’s Schedules lens

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statementl concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- sign Bel°w

l
! Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
q No
l:l Yes. Name of person . Attach Bankruptcy Petlllon Preparer“s Notice, Dec/aratlon, and
Signature (Official Form 119).

l Under penalty of perjury, i declare thatl have read the summary and schedules filed with this declaration and
that they are true and correct.

Y_X X

 

 

Signature of Debtor 1 Signature of Debtor 2
Date Date _|
Mlvl/ DD l YYYY ll/llvl/ DD/ YYYY 'l
l
Official Form 106Dec Deciarat|on About an individual Debtor’s Schedules

Case 19-10114 Doc# 1 Filed 01/28/19 Page 56 of 63

Fill in this information to identify your case:

Vanessa G. Dodd

First Name

Debtor 1

Middle Name Last Name

Debtor 2
(Spouse, lf flilng) FlrstNarne

 

M|dd|s Name Last Name

United States Bankruptcy Court for the: District Of Kansas E

El check if this le en
amended filing

Case number
(lf known)

 

 

 

Official Form 108

Statement of intention for individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

m List Your Creditors Who Have Secured C|aims

 

l 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

 

identify the eredititr and the pFi`:perty that re collateral

   

Creditor’s

name: Santander

property
securing debt:

 

l;l Surrender the property.
l;l Retain the property and redeem it.

w Retain the property and enter into a
Reaffirmation Agreement.

cl Retain the property and [explain]:

 

n ' j lli|d'you claim the"p`roperty

as exempt on Schedule C?

El No
w Yes

 

Creditor’s
name:

| Description of 2018 NiSSan Vel`Sa

l

l

l Wells Fargo Mortgage Servlces
_ _ _

Description of 2426 Notth Parkwood Street
property
securing debt:

Wichita Kansas 67220

Cl Surrenderthe property.
cl Retain the property and redeem it.

g Retain the property and enter into a
Reaffirmation Agreement.

cl Retain the property and [explain]:

 

n No
al Yes '

 

 

 

 

Credit°fs cl Surrenderthe property. l:i No
name:
' ` _` “” l;i Retain the property and redeem it. l;l Yes
E;;c;:.?;mn Of cl Retain the property and enter into a '
Securing debt Reaffirmatl'on Agreement.
l;i Retain the property and [explain]:
§
creditors l;l surrender the property. C| NO
name:
' "" "" “ “ m Retain the property and redeem it. l;l Yes
! . .
E;`::Y;'on of El Retain the property and enter into a
securing debt Reaffirmafl'on Agreement.
n Retain the property and [explain]:
Of“°‘a' F°"“ 108 Caséti*g'-‘i't§1*1'&°""1[96€#‘*1"'°“|“?|§lil‘®‘i'i%ict$’*e' Page 57 of 63 Page 1

Debtor1 Vanessa G. Dodd case number (lrkncwnl

 

 

First Name Middle Name Last Name

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1OSG),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
' ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).

 

 

 

 

 

 

l
§ l;_ Describe your unexpired personal property leases Will the iease ha assumed?
§ _
Lessor’s name: El No
El Y
Description of leased es
property:
|
l Lessor’s name: El No §
z
l l;l
. Description of leased Yes §
l property: §
l §
l §
, Lessor’s name: |;] No §
§ .,.. M _ _ . _ _ _ _ ._ WM. _ §
l Description of leased cl Ye$ §
§ property: §
z
l Lessor’s name: E| No l
_ t . . t s t . t m El Yes l
Description of leased '
property: _
l t
Lessor’s name: l;l No
. l;l Yes `
l Description of leased
§ property:
§ Lessor’s name: |;| No
l ` _ __ _ " _ El Yes
§ Descrlptlon of leased
. property:
|
Lessor’s name: El No
_ ' ' _ Cl Yes

Description of leased
property:

 

m sign Bel°w

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired |ease.

X g £f/--ezeze-' /)d‘- d d x

 

 

Signature of Debtor1 Signature of Debtor 2
pate /____ f ZO,{ 26[7 Date
DD f YYYY MM/ DD/ YYYY

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2
Case 19-10114 Doc# 1 Filed 01/28/19 Page 58 of 63

Fi" in this inf°m"ati°" t° identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:

Debtor1 Vanessa G. Dodd

First Name Middle Name Last Name _ _
Ci 1. There ls no presumption of abuse.
Debtor 2
(Spouse, iftiling) FlretName Mlddle Name LeslNeme

 

l;l 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

United States Bankruptcy Courtforthe: _ District of Means Test Ca/cu/ation (Official Form 122A_2)_

n 3. The lVleans Test does not apply now because of
qualified military service but it could apply |ater.

Case number
(lf known)

 

   

 

 

m Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumptr'on of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

m Ca|culate Your Current Monthly income

 

 

 

1, What is your marital and filing status? Check one only.
Cl Not married. Fill out Column A, lines 2-11.
n Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
Cl Married and your spouse is NOT filing with you. You and your spouse are:
l;l Living in the same household and are not legally separated. Fill out both Columns A and B. lines 2-11.

n Living separately or are legally separated. Fil| out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U. S. C. § 707(b)(7)(B).

   

   
  
 
 

        

th before you file this
wo_uld_ be N_i_arch 1 through '

Flll in the average monthly income that you received from all sources, `d_erl_\_r during the 6 full
bankruptcy case. 11 Ll. S C. § 101(10A) For example if you are filing on Septam_be_r15. line _-B month

      
  

_ri

 

income from that property in one column only if you have nothing to report for any line write $_0 in the space

 

Column__A " 'Cor‘trntn B _
Debtor1 Debtor2 or
_ _non_-fi|ing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions $ 2 ODO_DO $ 0_00

(before all payroll deductions).

3. Aiimony and maintenance payments. Do not include payments from a spouse if

column B is nlled in. 5 O-OO $_0-00

4. A|| amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not 0 00 0 00
filled in. Do not include payments you listed on line 3. $ ` $-_'

5. Net income from operating a business, profession, Debtor1 Debtor2

 

 

or farm

Gross receipts (before all deductions) $_ $_

Ordinary and necessary operating expenses - $ - $__

Net monthly income from a business, profession, or farm $ 0.00 55 O. DO:::",) $ 0.00 5 U.OO
6. Net income from rental and other real property Debtor1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses - $_ - $_

Net monthly income from rental or other real property $_ [) 00 $_ Cr 00::|_';"'_) $ O_OO $ 0.00
7. |nterest, dividends, and royalties $ 0.00 $ 0.00

 

 

 

Of"°‘a' F°"“ 122A'1 Case 1§!‘1'0?[1&‘“‘°{¥6&‘#"£""1‘-’1[&'5“0’11'2\9!‘1§“° Page 59 of 63 mm

Debtor1 VBDBSSB G. Dodd Case number tirltnnwnd

 

 

First Name Middle Name Last Name
Coitrrnn 21 . Coi_trn_tn E -- ' '
Debtor 1 - Debtor 2 or
non-tilan spouse
8. Unemp|oyment compensation $ 0.00 $ 0.00

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you .................................................................................. $ 0.00
For your spouse ................................................................... $ 0.00

9. Penslon or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $ Z.OUU.OU

10. income from ali other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crimel a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

$ 0.00 $ 0.00
0.00 25 0.00
Total amounts from separate pages, if any. + 5 0.00 + $ 0.00

 

11. Ca|culate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Column A to the total for Column B. $ Z,OOO.UO $ Z,UUU.UU _ $ 4,000.00

Total current
mtermine Whether the Means Test Applies to You

 

 

 

 

 

 

 

 

monthly income
12. Ca|culate your current monthly income for the year. Fo|low these steps:
12a. Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here') $ 4 UOD.OD

 

Multiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b.

13. Ca|culate the median family income that applies to you. Follow these steps:

Fi|l in the state in which you live.

Fill in the number of people in your household. 2

 

 

 

 

 

Fill in the median family income for your state and size of household. ............................................................................................. 13. $ 50.524-00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's ofnce.

 

 

 

14. How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

|m sign Bel°w

 

By signing h e. l declare under penalty of enuly that the information on this statement and in any attachments is true and correct.

x (, UA_/_z/t,v/Ma»_ / .. alibi X

Signature ol" Debtor1 Signature of Debtor 2
Date of {_‘ if delay 7 Date
MM DD YYYY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or nle Form 122A-21
lf you checked line 14b, fill out Form 122A-2 and nle it with this form.

 

 

 

Om°ia'F°rm122A'1 Case 199101°1dStatfj‘€?@iq?ff°"'l£lli§‘tl'td'TFQY'/T§°m°l:’age 60 of 63 page 2

UN|TED STATES BANKRUPTCY COURT
DlSTRlCT OF KANSAS

|N RE;

Vanessa G. Dodd Case NO_ 19-

 

 

Debtor(s)

VERIFICATION OF CREDITOR MATR|X

The above-named Debtor(s) hereby verify that the attached list of creditors is

true and correct to the best of her/his/their knowledgel

Dated; / ’Q.U/ZO/? !/{Z/LLjJL/\_, /)C'Z,r;'/

Debtor

 

Joint Debtor

Case 19-10114 Doc# 1 Filed 01/28/19 Page 61 of 63

Wells Fargo
6321 East Central
Wichita KS 67208

Santander

1010 West Mockingbird Lane
Suiite 100

Dallas TX 75247

Speedy Cash
6300 East 21st North
Wichita KS 67208

ACE Cash Express
6259 East 21st Norh
Wichita KS 67208

Planet Fitness
6592 East Central Avenue
Wichita KS 67206

Stoneberry
PO Box 2820
Monroe Wl 53566

Direct TV ATT
PO Box 105503
Atlanta GA 30348

Franklin Recovery 9 7 1 9 1,258.00
2978 West Jackson Street
Tupelo MS 38803

Medicredit lNc
PO Box 1629
Maryland Heights MO 63043

RECheck
200 West Douglas Avenue Suite 103
Wichita KS 67202

Accout Recovery Special
`PO Box 136
Dodge City KS 67801

Jefferson Capital
16 Mcleland Road
Saint Cloud MN 56303

Kohls

PO Box 315
Mllwaukee Wl 53201

CaS€ 19-10114 DOC# l

Filed 01/28/19 Page 62 of 63

lNTRUST BANK N.A.
105 North Main Street
Wichita KS 67202

Poitfolio Recovery
120 Corporate Bou|evard Ste 100
Norfolk VA 56303

Progressive Leasing
256 West Data Drive
Provo UT. 84020

acres le Nfit‘ L--!SH%}WD

._r_ 1 \i¢c\“’é**'l lt
SLA' fe 1b

ailii'l“%l”’

Case 19-10114 DOC# 1 Filed 01/28/19 Page 63 of 63

